Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 1 of 74 PageID: 83158



                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
    ___________________________________
                                         )
    IN RE: JOHNSON & JOHNSON             )
    TALCUM POWDER PRODUCTS               )
    MARKETING, SALES PRACTICES AND )         MDL Docket No. 2738
    PRODUCTS LIABILITY LITIGATION        )
    ___________________________________ )
                                         )
    This Document Relates To All Cases   )
    ___________________________________ )

     DEFENDANTS JOHNSON & JOHNSON AND JOHNSON & JOHNSON
     CONSUMER INC.’S REPLY IN SUPPORT OF MOTION TO EXCLUDE
        PLAINTIFFS’ EXPERTS’ ASBESTOS-RELATED OPINIONS

                                            DRINKER BIDDLE & REATH LLP
                                            A Delaware Limited Liability
                                            Partnership
                                            600 Campus Drive
                                            Florham Park, New Jersey 07932
                                            (973) 549-7000

                                            SKADDEN, ARPS, SLATE,
                                            MEAGHER & FLOM LLP
                                            1440 New York Avenue, N.W.
                                            Washington, D.C. 20005
                                            (202) 371-7000

                                            Attorneys for Defendants Johnson &
                                            Johnson and Johnson & Johnson
                                            Consumer Inc.
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 2 of 74 PageID: 83159



                                             TABLE OF CONTENTS
                                                                                                                         Page

    INTRODUCTION .....................................................................................................1
    ARGUMENT .............................................................................................................4

    I.       DRS. LONGO AND RIGLER’S OPINIONS SHOULD BE
             EXCLUDED BECAUSE THEY REDEFINE “ASBESTOS” FOR
             LITIGATION PURPOSES.............................................................................. 4
             A.       Plaintiffs Misrepresent Health And Regulatory Bodies’
                      Definitions Of Asbestos In Attempting To Defend Dr. Longo’s
                      Litigation Definition. .............................................................................5

             B.       Drs. Longo And Rigler’s Definition Of Asbestos Is Inapposite
                      Because It Is Different From That Of Plaintiffs’ Causation
                      Experts. ................................................................................................14

    II.      PLAINTIFFS FAIL TO REFUTE THAT DRS. LONGO AND
             RIGLER’S MICROSCOPIC ANALYSIS WAS UNRELIABLE. ............... 16
             A.       Plaintiffs Fail To Show That Drs. Longo And Rigler’s Visual
                      TEM Analysis Was Reliable. ..............................................................20

             B.       Plaintiffs Fail To Show That Drs. Longo And Rigler’s SAED
                      Analysis Was Reliable. .......................................................................28

             C.       Plaintiffs Fail To Show That Drs. Longo And Rigler’s EDXA
                      Analysis Was Reliable. .......................................................................34

             D.       Plaintiffs Fail To Show That Drs. Longo And Rigler’s PLM
                      Analysis Was Reliable. .......................................................................39

    III.     PLAINTIFFS HAVE NO SUPPORT FOR THE THEORY THAT
             THE LEVELS AND TYPES OF ASBESTOS ALLEGED TO BE
             PRESENT IN THE PRODUCTS CAUSE OVARIAN CANCER. .............. 43
             A.       Plaintiffs Have Offered No Evidence That The Levels Of
                      Asbestos Alleged By Drs. Longo And Rigler Could Possibly
                      Cause Ovarian Cancer. ........................................................................45

                                                                 i
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 3 of 74 PageID: 83160



            B.        Plaintiffs’ Experts’ Opinions Regarding Asbestos Are
                      Unreliable Because They Are Based On Studies Regarding
                      Types Of Asbestos That Plaintiffs’ Experts Did Not Claim To
                      Identify In The Products. .....................................................................49

            C.        Plaintiffs’ “Any Exposure” Theory Of Causation Is Unscientific
                      And Unreliable. ...................................................................................51

    IV.     PLAINTIFFS LACK RELIABLE SCIENTIFIC EVIDENCE THAT
            ASBESTOS WAS PRESENT IN THE TALC ORE USED TO
            SOURCE THE PRODUCTS. ........................................................................52
            A.       Plaintiffs’ Experts’ Opinions Regarding The Alleged Presence
                     Of Asbestos In Talc Ore Are Not Supported By The Data On
                     Which They Rely.................................................................................53

                     1.        Drs. Cook And Krekeler Unreliably Base Their Opinions
                               On Counsel-Generated Collections And Summaries Of
                               Documents. ...............................................................................53

                     2.        The Counsel-Selected Documents On Which Drs. Cook
                               And Krekeler Rely Do Not Provide A Reliable Basis For
                               Their Conclusions. ....................................................................57

            B.        Dr. Krekeler Lacks A Reliable Basis For His Opinions That
                      Cleavage Fragments Are “Asbestiform Particles” That Carry
                      Health Risks For Humans. ..................................................................61

    CONCLUSION ........................................................................................................64




                                                              ii
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 4 of 74 PageID: 83161



                                       TABLE OF AUTHORITIES

                                                                                                        Page(s)

                                                      CASES

    Amorgianos v. National Railroad Passenger Corp.,
         303 F.3d 256 (2d Cir. 2002) ............................................................. 18, 30, 32

    Anderson v. Bristol Myers Squibb Co.,
         No. Civ.A. H-95-0003, 1998 WL 35178199
         (S.D. Tex. Apr. 20, 1998) ..............................................................................60
    Aycock v. R.J. Reynolds Tobacco Co.,
         769 F.3d 1063 (11th Cir. 2014) .....................................................................47

    In re Baycol Products Litigation,
           532 F. Supp. 2d 1029 (D. Minn. 2007) .........................................................60
    B.H. ex rel. Holder v. Gold Fields Mining Corp.,
          No. 04-CV-0564-CVE-PJC, 2007 WL 188130
          (N.D. Okla. Jan. 22, 2007) ...................................................................... 12, 22

    Bowers v. National Collegiate Athletic Association,
         564 F. Supp. 2d 322 (D.N.J. 2008) ................................................................60
    Bracco Diagnostics, Inc. v. Amersham Health, Inc.,
         627 F. Supp. 2d 384 (D.N.J. 2009) ......................................................... 33, 43

    Bruno v. Bozzuto’s, Inc.,
         311 F.R.D. 124 (M.D. Pa. 2015) ...................................................................17
    Caraker v. Sandoz Pharmaceuticals Corp.,
         172 F. Supp. 2d 1046 (S.D. Ill. 2001) ...........................................................13
    Childress v. Johnson & Johnson,
          No. 2:12-cv-01564, 2017 WL 6348621
          (S.D. W. Va. Dec. 12, 2017)..........................................................................47
    Citizens Financial Group, Inc. v. Citizens National Bank of Evans City,
          383 F.3d 110 (3d Cir. 2004) ..........................................................................17


                                                          iii
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 5 of 74 PageID: 83162



    Crowley v. Chait,
         322 F. Supp. 2d 530 (D.N.J. 2004) ................................................................56

    Daubert v. Merrell Dow Pharmaceuticals, Inc.,
         43 F.3d 1311 (9th Cir. 1995) .........................................................................19

    Daubert v. Merrell Dow Pharmaceuticals, Inc.,
         509 U.S. 579 (1993).......................................................................................13

    In re Diet Drugs,
           No. MDL 1203, 2001 WL 454586 (E.D. Pa. Feb. 1, 2001) ..........................41

    Disabled in Action v. City of New York,
          360 F. Supp. 3d 240 (S.D.N.Y. 2019) .................................................... 18, 35
    E.E.O.C. v. Freeman,
          778 F.3d 463 (4th Cir. 2015) .........................................................................58
    Eghnayem v. Boston Scientific Corp.,
         57 F. Supp. 3d 658 (S.D. W. Va. 2014) ........................................................18
    Finestone v. Florida Power & Light Co.,
          No. 03-14040-CIV, 2006 WL 267330 (S.D. Fla. Jan. 6, 2006) ....................60

    Florida Power & Light Co. v. Qualified Contractors, Inc.,
          No. 04-80505-Civ, 2005 WL 5955702 (S.D. Fla. Dec. 6, 2005) ..................19

    General Electric Co. v. Joiner,
         522 U.S. 136 (1997).......................................................................................60
    Glastetter v. Novartis Pharmaceuticals Corp.,
          252 F.3d 986 (8th Cir. 2001) ...........................................................................9
    Hanson v. Colgate-Palmolive Co.,
         353 F. Supp. 3d 1273 (S.D. Ga. 2018) .................................................. passim

    Heller v. Shaw Industries, Inc.,
          167 F.3d 146 (3d Cir. 1999) ..........................................................................61
    Holbrook v. Lykes Brothers Steamship Co.,
         80 F.3d 777 (3d Cir. 1996) ............................................................................47



                                                           iv
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 6 of 74 PageID: 83163



    Kim v. Crocs, Inc.,
          No. 16-00460 JAO-KJM, 2019 WL 923879 (D. Haw. Feb. 25, 2019).........22

    Kumho Tire Co. v. Carmichael,
        526 U.S. 137 (1999).......................................................................................17

    Moore v. Ashland Chemical Inc.,
         151 F.3d 269 (5th Cir. 1998) .........................................................................19
    Nilssen v. Motorola, Inc.,
          No. 93 C 6333, 1998 WL 851493 (N.D. Ill. Dec. 1, 1998) ...........................13

    In re Paoli Railroad Yard PCB Litigation,
           35 F.3d 717 (3d Cir. 1994) ..................................................................... 16, 41
    Rider v. Sandoz Pharmaceuticals Corp.,
          295 F.3d 1194 (11th Cir. 2002) .......................................................................9
    Ruffin v. Shaw Industries, Inc.,
          149 F.3d 294 (4th Cir. 1998) .........................................................................22
    Snodgrass v. Ford Motor Co.,
         No. 96-1814(JBS), 2002 WL 485688 (D.N.J. Mar. 28, 2002) ......................33

    Soldo v. Sandoz Pharmaceuticals Corp.,
          244 F. Supp. 2d 434 (W.D. Pa. 2003) ...........................................................16
    State Farm Fire & Casualty Co v. Electrolux Home Products, Inc.,
           980 F. Supp. 2d 1031 (N.D. Ind. 2013) .........................................................56

    Tamraz v. Lincoln Electric Co.,
         620 F.3d 665 (6th Cir. 2010) .........................................................................13

    In re TMI Litigation,
           193 F.3d 613 (3d Cir. 1999) ..........................................................................41

    In re TMI Litigation Cases Consolidated II,
           911 F. Supp. 775 (M.D. Pa. 1996).................................................................21
    Truck Insurance Exchange v. MagneTek, Inc.,
          360 F.3d 1206 (10th Cir. 2004) .....................................................................18



                                                           v
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 7 of 74 PageID: 83164



    United States v. Hebshie,
          754 F. Supp. 2d 89 (D. Mass. 2010) ..............................................................38

    United States v. Schultz,
          No. 14-cr-467-3, 2016 WL 7409911 (N.D. Ill. Dec. 22, 2016) ....................35

    United States v. Tuzman,
          No. 15 Cr. 536 (PGG), 2017 WL 6527261
          (S.D.N.Y. Dec. 18, 2017) ..............................................................................18
    Wessmann v. Gittens,
         160 F.3d 790 (1st Cir. 1998)..........................................................................18
    Zenith Electronics. Corp. v. WH–TV Broadcasting Corp.,
          395 F.3d 416 (7th Cir. 2005) .........................................................................38

    In re Zicam Cold Remedy Marketing, Sales Practices & Products Liability
           Litigation,
           No. 09-md-2096-PHX-FJM, 2011 WL 798898
           (D. Ariz. Feb. 24, 2011)...................................................................................9
    In re Zoloft (Sertraline Hydrochloride) Products Liability Litigation,
           858 F.3d 787 (3d Cir. 2017) ............................................................. 17, 18, 34

                                                           RULE

    Fed. R. Civ. P. 26(a)(2)(B) ......................................................................................13

                                                  REGULATIONS

    29 C.F.R. § 1910.1001(b) ..........................................................................................6
    30 C.F.R. § 71.702(a).................................................................................................6

    30 C.F.R. Parts 56, 57, and 71 ...................................................................................6
    40 C.F.R. § 61.141 .................................................................................................6, 8

    40 C.F.R. § 763.163 ...............................................................................................6, 8

    Asbestos Exposure Limit; Final Rule,
         73 Fed. Reg. 11,284 (MSHA Feb. 29, 2008) ............................................6, 23

                                                              vi
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 8 of 74 PageID: 83165



    Occupational Exposure to Asbestos, Tremolite, Anthophyllite and
         Actinolite,
         57 Fed. Reg. 24,310 (OSHA June 8, 1992) ............................................ 6, 7, 8

                                        OTHER AUTHORITIES

    Acheson et al.,
         Mortality of Two Groups of Women Who Manufactured Gas Masks
         from Chrysotile and Crocidolite Asbestos: A 40-Year Follow-Up,
         39 Br J Ind Med 344 (1982) ..........................................................................48

    Blount,
         Amphibole Content of Cosmetic and Pharmaceutical Talcs,
         94 Envt’l Health Perspectives 225 (1991) .....................................................38

    Camargo et al.,
         Occupational Exposure to Asbestos and Ovarian Cancer: A Meta-
         Analysis,
         119 Envtl. Health Perspectives 1211 (2011) .......................................... 46, 50

    Heller et al.,
          Asbestos Exposure and Ovarian Fiber Burden,
          29(5) Am. J. of Industrial Med. 435 (1996) ..................................................44

    Huncharek & Muscat,
         Perineal Talc Use and Ovarian Cancer Risk: A Case Study of
         Scientific Standards in Environmental Epidemiology,
         20 Eur. J. Cancer Prev. 501 (2011)................................................................52

    Huncharek et al.,
         Use of Cosmetic Talc on Contraceptive Diaphragms and Risk of
         Ovarian Cancer: A Meta-Analysis of Nine Observational Studies,
         16 Eur. J. Cancer Prev. 422 (2007)................................................................52

    Int’l Agency for Research on Cancer, World Health Org.,
           100 Monographs on the Evaluation of Carcinogenic Risks to
           Humans: Arsenic, Metals, Fibres, and Dusts 220 (2012) ...................... 46, 50




                                                        vii
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 9 of 74 PageID: 83166



    Int’l Agency for Research on Cancer, World Health Org.,
           93 Monographs on the Evaluation of Carcinogenic Risks to Humans:
           Carbon Black, Titanium Dioxide, and Talc 277 (2010) ............................6, 15

    Int’l Org. for Standardization,
           Air Quality – Bulk Materials: Part 1: Sampling and Qualitative
           Determination of Asbestos in Commercial Bulk Materials
           (2012) ..................................................................................................... passim

    Int’l Org. for Standardization,
           Ambient Air – Determination of Asbestos Fibers – Indirect-Transfer
           Transmission Electron Microscopy Method (1999) ................... 20, 29, 30, 36

    Krewer & Millette,
         Asbestos Analysis by Transmission Electron Microscopy In-House
         Training,
         38 The Microscope 97 (1990) ................................................................ 22, 37

    Lowers & Meeker,
         Tabulation of Asbestos-Related Terminology (USGS, 2002) .........................7

    Newbury & Ritchie,
        Performing Elemental Microanalysis with High Accuracy and High
        Precision by Scanning Electron Microscopy,
        50 J. Mater. Sci 493 (2015) ...........................................................................36

    Reid et al.,
          Does Exposure to Asbestos Cause Ovarian Cancer? A Systematic
          Literature Review and Meta-Analysis,
          20(7) Cancer Epidemiol. Biomarkers & Prev. 1287 (2011)................... 44, 47

    U.S. Envtl. Protection Agency,
          Response to the November 2005 National Stone, Stand & Gravel
          Association Report Prepared by the R.J. Lee Group, Inc.
          “Evaluation of EPA’s Analytical Data from the E1 Dorado Hills
          Asbestos Evaluation Project” (Apr. 20, 2006)................................................8

    U.S. Geological Survey,
          Some Facts About Asbestos 2 (2001) ..............................................................7


                                                              viii
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 10 of 74 PageID: 83167



    Yamate et al.,
         Methodology for the Measurement of Airborne Asbestos by Electron
         Microscopy 44 (1984) ............................................................................. 31, 36




                                                         ix
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 11 of 74 PageID: 83168



                                      INTRODUCTION
          As plaintiffs’ opposition brief confirms, plaintiffs’ experts’ opinions that

    Johnson’s Baby Powder and Shower To Shower (the “Products”) contain asbestos

    that causes ovarian cancer are based on numerous leaps of logic that defy scientific

    knowledge and methods. Science does not equate asbestos and cleavage fragments;

    but Drs. Longo and Rigler do. Science requires rigorous adherence to microscopy

    methods to identify asbestos; Drs. Longo and Rigler do not. Science has not

    established a causal relationship between environmental asbestos exposure and

    ovarian cancer, but plaintiffs’ experts are not bothered by that. And science has

    not demonstrated that the relevant talc deposits contain asbestos; yet, Drs. Cook

    and Krekeler say they do anyway. These opinions each represent paradigmatic

    departures from reliable methods, mandating their exclusion under Daubert.

          First, plaintiffs’ opposition effectively reaffirms that Drs. Longo and Rigler

    used an unreliable methodology that counts nonasbestiform cleavage fragments as

    asbestos, and that their opinions do not fit the facts of this litigation for that reason.

    Plaintiffs’ defense of the Longo-Rigler definition of “asbestos” (which includes

    cleavage fragments) misrepresents the regulatory materials they cite, which

    universally exclude cleavage fragments from the definition of asbestos. Plaintiffs

    likewise fail to refute that their own causation experts exclude cleavage fragments

    from the definition of asbestos, since these experts both rely on definitions that
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 12 of 74 PageID: 83169



    exclude cleavage fragments and do not contend or offer any scientific evidence

    that cleavage fragments can cause ovarian cancer.

          Second, plaintiffs are unable to defend the numerous ways in which Drs.

    Longo and Rigler employed unreliable microscopy methodologies, including their

    repeated deviation from the protocols they claimed to follow and their reliance on

    subjective and error-prone judgment calls. Rather than show that these techniques

    are valid, plaintiffs rely almost exclusively on Dr. Longo’s own assurance that they

    are reliable, which is plainly insufficient under Daubert.

          Third, even assuming, arguendo, that Drs. Longo and Rigler had reliably

    identified small amounts of asbestos in the Products, plaintiffs’ reply confirms that

    they have zero evidence that the amount and type of asbestos alleged to be present

    in the Products could ever cause ovarian cancer. Indeed, they fail to dispute that

    50-year exposures to the amounts of asbestos allegedly found by Drs. Longo and

    Rigler would be thousands of times lower than exposure levels considered safe by

    the Occupational Safety and Health Administration (“OSHA”) and the relevant

    scientific literature. Plaintiffs’ attempt to sidestep this evidentiary void by

    recasting Drs. Longo and Rigler’s claimed findings as relevant to biological

    plausibility also fails and confirms that plaintiffs are pursuing an “any exposure”

    theory of causation that lacks scientific support and that courts have repeatedly

    condemned as unreliable.


                                               2
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 13 of 74 PageID: 83170



          Fourth, plaintiffs also cannot refute that the opinions of Drs. Cook and

    Krekeler do not rest on reliable methods or data. Plaintiffs admit that Drs. Cook

    and Krekeler’s opinions are based on identical charts that were created by plaintiffs’

    counsel, and while they assert that Drs. Cook and Krekeler helped create the charts,

    that assertion lacks support. Plaintiffs also do not dispute that Drs. Cook and

    Krekeler rely on many materials that have nothing to do with the Products or do

    not identify the asbestiform varieties of the minerals at issue in the documents.

    While plaintiffs brush aside these methodological flaws as “errors” that ostensibly

    go to credibility, these arguments are entirely untenable in light of the experts’

    extensive reliance on these inapposite materials. Finally, plaintiffs’ effort to

    recharacterize Dr. Krekeler’s testimony on the health effects of cleavage fragments

    to avoid the fact that he is not qualified to testify on health issues is absurd and

    should be rejected.

          For all of these reasons, and those set forth in defendants’ opening brief

    (“Defs.’ Br.”), the Court should exclude plaintiffs’ experts’ asbestos-related

    opinions.




                                               3
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 14 of 74 PageID: 83171



                                        ARGUMENT

    I.    DRS. LONGO AND RIGLER’S OPINIONS SHOULD BE EXCLUDED
          BECAUSE THEY REDEFINE “ASBESTOS” FOR LITIGATION
          PURPOSES.
          Plaintiffs concede that the methodology employed by Drs. Longo and Rigler

    counts cleavage fragments as asbestos. 1 This alone renders their opinions

    inadmissible because, as set forth in defendants’ opening brief: (1) cleavage

    fragments are not asbestos; and (2) cleavage fragments are not understood to have

    the harmful health effects of asbestos – indeed, none of plaintiffs’ experts contends

    that exposure to cleavage fragments causes ovarian cancer. 2 Accordingly, Drs.

    Longo and Rigler’s definition of “asbestos” – which includes cleavage fragments –

    does not “fit” the facts of this litigation. Plaintiffs’ arguments in response are

    meritless.




    1
           (See Pls.’ Steering Committee’s Mem. in Resp. & Opp’n to Johnson &
    Johnson and Johnson & Johnson Consumer Inc.’s Mot. to Exclude Pls.’ Experts’
    Asbestos-Related Ops. (“Pls.’ Opp’n”) at 35-49, May 29, 2019 (ECF No. 9892).)
    Dr. Longo likewise concedes that if he saw a nonasbestiform cleavage fragment,
    he “would count it and report it in [his] reports as asbestos.” (Trial Tr. 149:18-20,
    Rimondi v. BASF Catalysts LLC, No. MID-L-2912-17 (N.J. Super. Ct. Law Div.
    Mar. 5, 2019) (“Longo Rimondi Tr. Vol. I”) (attached as Ex. E29 to Certification
    of Julie L. Tersigni (“Tersigni Cert.”), May 7, 2019 (ECF No. 9723-2)).)
    2
          A detailed discussion about the health effects of cleavage fragments can be
    found in defendants’ opening brief. (See Defs.’ Mem. of Law in Supp. of Mot. to
    Exclude Pls.’ Experts Asbestos-Related Ops. (“Defs.’ Br.”) at 10-12, 105-109,
    May 7, 2019 (ECF No. 9736-3).)


                                               4
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 15 of 74 PageID: 83172



           A.    Plaintiffs Misrepresent Health And Regulatory Bodies’
                 Definitions Of Asbestos In Attempting To Defend Dr. Longo’s
                 Litigation Definition.

           Every health and regulatory authority defines asbestos as the asbestiform

    version of six regulated minerals, distinguishing asbestos from cleavage

    fragments.3 Plaintiffs argue that there are actually “several definitions of asbestos

    that differ based on the use and context,” that defendants’ definition involves only

    “[c]ommercial viability,” not “health hazard[s],” 4 and that health and regulatory

    authorities reject the distinction between asbestos fibers and cleavage fragments.5

    Plaintiffs further argue that the “counting rules” Drs. Longo and Rigler used are

    the universally accepted way to positively identify asbestos.6 None of this is

    correct.

           First, plaintiffs’ argument that health and regulatory authorities do not

    distinguish between asbestos and cleavage fragments is frivolous. Here is how

    these authorities define asbestos:

        • IARC: “[W]hen asbestiform, [six minerals] constitute asbestos, and, when
          not asbestiform, they are referred to as mineral fragments or cleavage




    3
           (Defs.’ Br. at 5-12, 26.)
    4
           (Pls.’ Opp’n at 35-37, 44.)
    5
           (Id. at 40-42.)
    6
           (Id. at 43-44.)


                                              5
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 16 of 74 PageID: 83173



           fragments.” 7

        • EPA: “Asbestos means the asbestiform varieties of: chrysotile (serpentine);
          crocidolite (riebeckite); amosite (cummingtonite-grunerite); tremolite;
          anthophyllite; and actinolite.” 40 C.F.R. § 763.163 (emphasis added); 40
          C.F.R. § 61.141 (same).

        • MSHA: “Asbestos is a generic term for a number of asbestiform hydrated
          silicates that, when crushed or processed, separate into flexible fibers made
          up of fibrils.” 30 C.F.R. § 71.702(a) (emphasis added). It “does not include
          nonfibrous or nonasbestiform minerals.” 30 C.F.R. Parts 56, 57, and 71
          Asbestos Exposure Limit; Final Rule, 73 Fed. Reg. 11,284, 11,292 (MSHA
          Feb. 29, 2008) (citation omitted).

        • OSHA: “Asbestos includes chrysotile, amosite, crocidolite, tremolite
          asbestos, anthophyllite asbestos, [and] actinolite asbestos . . . .” 29 C.F.R.
          § 1910.1001(b) (emphases added). This definition “remove[s]
          nonasbestiform tremolite, anthophyllite, and actinolite from [its] scope.”
          Occupational Exposure to Asbestos, Tremolite, Anthophyllite and Actinolite,
          57 Fed. Reg. 24,310, 24,310 (OSHA June 8, 1992).

    Nobody would contend that these are not health-focused organizations. 8 And as

    the definitions set forth above make clear, these organizations distinguish between

    asbestos and nonasbestiform versions of the relevant minerals (or cleavage

    fragments). Thus, plaintiffs are simply wrong that “the agencies that regulate




    7
          Int’l Agency for Research on Cancer, World Health Org., 93 Monographs
    on the Evaluation of Carcinogenic Risks to Humans: Carbon Black, Titanium
    Dioxide, and Talc 277 (2010) (“IARC 2010 Monograph”) (attached as Ex. A72 to
    Tersigni Cert.).
    8
          (E.g., Pls.’ Opp’n at 35 (conceding that OSHA, MSHA and the EPA define
    asbestos “for health and regulatory purposes”).)


                                             6
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 17 of 74 PageID: 83174



    asbestos have rejected the false distinction between ‘asbestos’ and cleavage

    fragments.’” 9

          Plaintiffs misleadingly cite two sources out of context to support their

    contrary view. The first is a general statement by the United States Geological

    Survey (“USGS”) that asbestos terminology “can vary depending on the source

    and purpose.”10 But plaintiffs ignore that the USGS has stated that “when it

    comes to health risk,” it “matter[s] whether an amphibole is asbestiform.” 11

    This is because “available evidence supports a conclusion that exposure to

    nonasbestiform cleavage fragments is not likely to produce a significant risk of

    developing asbestos-related disease.”12 Accordingly, the relevant USGS definition

    accepts, rather than rejects, the distinction between asbestos and cleavage

    fragments.




    9
          (Pls.’ Opp’n at 41.)
    10
         (Id. at 35-36 (citing Lowers & Meeker, Tabulation of Asbestos-Related
    Terminology (USGS, 2002)).)
    11
          U.S. Geological Survey, Some Facts About Asbestos 2 (2001) (quoting 57
    Fed. Reg. 24,310) (attached as Ex. A146 to Tersigni Cert.).
    12
          Id. Defendants agree that this litigation is not about whether an asbestos
    deposit has other characteristics – like the “location, amount, and extractability of
    the deposit” – to make it commercially viable for mining. (E.g., Pls.’ Opp’n at 37.)
    Defendants have never pressed such a definition.


                                             7
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 18 of 74 PageID: 83175



          Plaintiffs also claim that the Environmental Protection Agency (“EPA”)

    does not distinguish between asbestos and cleavage fragments.13 This, too, is

    impossible to square with the EPA’s definition of asbestos, which encompasses

    only asbestiform minerals. 40 C.F.R. § 763.163; 40 C.F.R. § 61.141 (“[a]sbestos

    means the asbestiform varieties of” six minerals) (emphasis added). While

    plaintiffs cite a report from a single regional office of the EPA (“Region IX”) that

    supposedly supports their position, this is not a statement from the EPA as an

    institution and does not supersede the definition codified in the Code of Federal

    Regulations – which, as explained above, does not count cleavage fragments as

    asbestos. Moreover, contrary to plaintiffs’ portrayal, the Region IX report does not

    actually conclude that asbestos and cleavage fragments are synonymous. Instead,

    it recommends erring on the side of caution because, in Region IX’s view, it lacked

    sufficient evidence to prove that cleavage fragments were safe.14 This is far from a

    determination that cleavage fragments are unsafe, much less that they are just as

    harmful as asbestos – a position regulatory agencies have actually rejected. See,

    e.g., 57 Fed. Reg. at 24,310 (OSHA’s determination “that substantial evidence is


    13
          (Pls.’ Opp’n at 41-42.)
    14
          (Id. (quoting U.S. Envtl. Protection Agency, Response to the November 2005
    National Stone, Stand & Gravel Association Report Prepared by the R.J. Lee
    Group, Inc. “Evaluation of EPA’s Analytical Data from the E1 Dorado Hills
    Asbestos Evaluation Project,” at 2-3 (Apr. 20, 2006)).)


                                              8
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 19 of 74 PageID: 83176



    lacking to conclude that nonasbestiform [minerals] present the same type or

    magnitude of health effect as asbestos”).

          In short, the precautionary approach taken in a lone report by a district office

    does not supersede the EPA’s actual definition of asbestos and does not provide a

    scientific basis for counting cleavage fragments as asbestos. See, e.g., Glastetter v.

    Novartis Pharm. Corp., 252 F.3d 986, 991 (8th Cir. 2001) (per curiam) (regulatory

    agencies “us[e] a different standard than the causation standard” in a tort case, as

    their “preventive perspective” warrants acting “upon a lesser showing of harm”)

    (citations omitted); Rider v. Sandoz Pharm. Corp., 295 F.3d 1194, 1201 (11th Cir.

    2002) (“A regulatory agency such as the FDA may choose to err on the side of

    caution. Courts, however, are required by the Daubert trilogy to engage in

    objective review of evidence to determine whether it has sufficient scientific basis

    to be considered reliable.”); In re Zicam Cold Remedy Mktg., Sales Practices, &

    Prods. Liab. Litig., No. 09-md-2096-PHX-FJM, 2011 WL 798898, at *10-11 (D.

    Ariz. Feb. 24, 2011) (excluding expert’s reliance on “prevention-oriented” FDA

    materials under Daubert). 15


    15
           Plaintiffs’ argument regarding high tensile strength and flexibility is a red
    herring. (See Pls.’ Opp’n at 38-40.) Even Dr. Longo agrees that these are
    definitional attributes of asbestos. (2d Suppl. Expert Report of William E. Longo,
    Ph.D. & Mark W. Rigler, Ph.D. (“2d Suppl. Longo Rep.”) at 24, Feb. 1, 2019
    (attached as Ex. C1 to Tersigni Cert.).) Moreover, defendants have never argued
    that these attributes must be tested to determine if a particle is asbestos. Rather,

                                                9
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 20 of 74 PageID: 83177



           Second, plaintiffs’ argument that “[r]egulators and J&J” use “counting

    criteria [to] determine what ‘counts’ as an asbestos fiber”16 is wrong, because like

    Drs. Longo and Rigler, they mistakenly equate “counting criteria” with the

    definition of “asbestos.” The former only identifies “fibers,” not necessarily

    asbestos fibers. 17 To be an asbestos fiber, a fiber must also be asbestiform, as Dr.

    Longo has acknowledged.18 The counting rules must be considered in context,

    because they are designed to determine how much asbestos there is after it has

    already been identified – not to positively identify it in the first instance. This is

    why the counting rules do not themselves define asbestos – the regulations do that

    elsewhere. Plaintiffs do not even attempt to address this issue, and instead
    ________________________
    the attributes that can be tested for – such as “splayed ends,” “curvature” and the
    aspect ratio distribution of a population of particles – are evidence of high tensile
    strength and flexibility. Int’l Org. for Standardization, Air Quality – Bulk
    Materials: Part 1: Sampling and Qualitative Determination of Asbestos in
    Commercial Bulk Materials 22-23 (2012) (“ISO 22262-1”) (attached as Ex. A74 to
    Tersigni Cert.) (protocol purportedly followed by Drs. Longo and Rigler stating
    that “the asbestiform habit is generally recognized” by these attributes).
    16
           (Pls.’ Opp’n at 43-44 (emphasis omitted).)
    17
           Tellingly, plaintiffs discuss provisions in OSHA, MSHA and EPA
    regulations setting forth counting rules, but do not actually cite these regulations.
    (See id. at 43.) As explained above, the regulations themselves make clear that
    fibers must be asbestiform to be asbestos.
    18
           (See Defs.’ Br. at 40 n.101 (quoting Dr. Longo: “[T]here’s no way to tell
    with just TEM, if you’re looking at a single fiber, if it’s asbestiform or not”) (citing
    Dep. of William E. Longo, Ph.D. (“Longo Anderson Dep.”), Anderson v. Borg-
    Warner Corp., No. JCCP 5674/BC666513 (Cal. Super. Ct. Mar. 29, 2018))
    (supplemental excerpt attached as Ex. E35 to 2d Suppl. Certification of Julie L.
    Tersigni (“2d Suppl. Tersigni Cert.”)).)

                                               10
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 21 of 74 PageID: 83178



    implicitly concede it in acknowledging that particles that satisfy the counting

    criteria must be “confirm[ed] [to be asbestos] through analysis of crystal structure

    and elemental chemistry.” 19

          Finally, plaintiffs imply that Drs. Longo and Rigler’s definition of asbestos

    does not matter because the particles they identified have certain characteristics

    that made it reasonable for Dr. Longo “to conclude that what he found . . . is, in

    fact, amphibole asbestos and not non-asbestiform chunks.” 20 Specifically,

    plaintiffs point to Drs. Longo and Rigler’s claimed identification of (1) “bundles”;

    (2) a population of particles with an average aspect ratio greater than 5:1; and (3)


    19
            (Pls.’ Opp’n at 43-44.) Plaintiffs misrepresent defendants’ internal
    documents in claiming that defendants themselves have “define[d] an ‘asbestiform
    mineral’ as ‘An elongated particle with parallel sides and an aspect ratio ≥ 3:1.”
    (Id. at 44 (quoting JNJMX68_000018545); see also id. at 48 (repeating claim).)
    Plaintiffs’ quotation is to the definition of a fiber, not the definition of an
    “asbestiform mineral.” (See JNJNL61_000005038 (attached as part of Ex. 94 to
    Pls.’ Opp’n) (“Definition of fiber: An elongated particle with parallel sides and an
    aspect ratio K3:1.”) (emphasis added.); JNJTALC000008863 (attached as Ex. 95 to
    Pls.’ Opp’n) (same); JNJTALC000008856 (attached as Ex. 96 to Pls.’ Opp’n)
    (same).) Plaintiffs similarly misrepresent internal testing documents that they
    claim are positive for asbestos. For example, plaintiffs cite to a draft report from
    McCrone labs as finding asbestos in defendants’ Vermont talc; in the final report,
    the lab states that it did not find any asbestiform materials. (See Pls.’ Br. at 16
    n.48 (citing J&J 257); see also JNJAZ55_000008893 (attached as Ex. D9 to 2d
    Suppl. Tersigni Cert.) (final report showing no asbestos).) And plaintiffs cite J&J-
    182, which is a sample from a California mine plaintiffs do not even allege is a
    source for the Products. (Pls.’ Opp’n at 16 n.49 (citing J&J-182 (attached as Ex.
    49 to Pls.’ Opp’n)).)
    20
          (Pls.’ Opp’n at 44-49.)


                                             11
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 22 of 74 PageID: 83179



    the presence of some particles with aspect ratios greater than 20:1. 21 As explained

    below, this argument is scientifically incorrect because Drs. Longo and Rigler do

    not reliably identify “bundles,” and the alleged population and aspect ratio

    characteristics do not dictate that the particles are asbestos.22 But plaintiffs’

    argument should be rejected at the outset because Drs. Longo and Rigler did not

    opine in their reports that these characteristics make it likely that the particles they

    identified are asbestos. 23 And plaintiffs’ attempt to save Drs. Longo and Rigler’s

    opinions on grounds that the experts themselves did not reference fails as a matter

    of law. See, e.g., B.H. ex rel. Holder v. Gold Fields Mining Corp., No. 04-CV-

    0564-CVE-PJC, 2007 WL 188130, at *3 (N.D. Okla. Jan. 22, 2007) (rejecting

    “plaintiffs’ attempt to create an after-the-fact justification” for an incorrect

    calculation by describing various adjustments the expert could have made to the


    21
          (Id.)
    22
          (See § II.A, infra.)
    23
           Rather, Drs. Longo and Rigler report every particle larger than 5
    micrometers with an aspect ratio greater than or equal to 5:1 as asbestos –
    regardless of whether the population has an average aspect ratio greater than 5:1 or
    there are particles with aspect ratios greater than 20:1, and regardless of whether
    the particle is identified as a “fiber” or a “bundle.” (Defs.’ Br. at 17-18, 26-27
    (citing, inter alia, 2d Suppl. Longo Rep. at 12); Pls.’ Opp’n at 44 (quoting Dep. of
    William E. Longo, Ph.D. (“Longo Dep.”) 238:13-19, 239:2-22, Feb. 5, 2019
    (attached as Ex. B48 to Tersigni Cert.)).) Indeed, Dr. Longo has admitted that the
    result of this approach is that if he saw a nonasbestiform cleavage fragment, he
    “would count it and report it in [his] reports as asbestos.” (Longo Rimondi Tr. Vol.
    I 148:17-25.)


                                               12
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 23 of 74 PageID: 83180



    calculation to reach the correct result; “[e]ven if [the expert] reached [the expected]

    result . . . this does not prove that [his] methodology was reliable”) (emphasis

    added); see also Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 595 (1993)

    (explaining that the focus of the inquiry is on the expert’s methods rather than

    conclusions).24 Accordingly, even if plaintiffs’ after-the-fact justifications were

    correct, they would not make Drs. Longo and Rigler’s opinions admissible.

           In sum, there is a universal regulatory definition of asbestos that excludes

    nonasbestiform cleavage fragments, and plaintiffs cannot deny that Drs. Longo and

    Rigler ignore it. Accordingly, their approach of concluding that every particle that

    satisfies the counting rules is “‘regulated asbestos’” 25 is unreliable and alone

    requires exclusion of their opinions – irrespective of the justifications provided for

    the first time in plaintiffs’ opposition brief.


    24
           See also Tamraz v. Lincoln Elec. Co., 620 F.3d 665, 672-73 (6th Cir. 2010)
    (rejecting counsel’s effort to redefine the expert’s opinion; the expert’s “opinion
    cannot escape its own logic”); Nilssen v. Motorola, Inc., No. 93 C 6333, 1998 WL
    851493, at *2 (N.D. Ill. Dec. 1, 1998) (citing Fed. R. Civ. P. 26(a)(2)(B)) (party’s
    “attempt[] to save” an expert’s calculation “by arguing that [the expert] considered
    [certain relevant] factors” was rejected as “a post-hoc rationalization” because the
    expert never identified those factors as bearing on this calculation); Caraker v.
    Sandoz Pharm. Corp., 172 F. Supp. 2d 1046, 1049 & n.5 (S.D. Ill. 2001)
    (excluding testimony of an expert who used a flawed methodology and then, as “an
    afterthought,” applied a different methodology to reach the same conclusion
    because “[j]ustifying a conclusion after the fact by applying a methodology does
    not generally lead to reliable scientific knowledge”).
    25
           (Pls.’ Opp’n at 44 (citing Longo Dep. 239:2-22).)


                                                13
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 24 of 74 PageID: 83181



          B.     Drs. Longo And Rigler’s Definition Of Asbestos Is Inapposite
                 Because It Is Different From That Of Plaintiffs’ Causation
                 Experts.

          Plaintiffs’ opposition fails to even address, let alone contest, an independent

    dispositive issue: Drs. Longo and Rigler’s definition of “asbestos,” whatever its

    merits, is not the definition used by plaintiffs’ causation experts. 26 Specifically,


    26
           Plaintiffs’ causation and biological plausibility experts – Drs. Carson,
    Clarke-Pearson, Kane, Levy, McTiernan, Moorman, Plunkett, Siemiatycki, Singh,
    Smith, Smith-Bindman, Wolf and Zelikoff – generally contend that asbestos causes
    ovarian cancer or that the alleged presence of asbestos in the Products provides a
    biologically plausible mechanism by which talc use can cause ovarian cancer. (See,
    e.g., Expert Report of Judith Zelikoff, Ph.D. (“Zelikoff Rep.”) at 4-5, Nov. 16,
    2018 (attached as Ex. C24 to Tersigni Cert.); Expert Report of Expert Report of
    Shawn Levy, Ph.D. (“Levy Rep.”) at 13, 15-16, Nov. 16, 2018 (attached as Ex.
    C39 to Tersigni Cert.); Expert Report of Judith Wolf, M.D. at 9, Nov. 16, 2018
    (attached as Ex. C23 to Tersigni Cert.); Expert Report of Rebecca Smith-Bindman,
    M.D. at 14-15, Nov. 15, 2018 (attached as Ex. C36 to Tersigni Cert.); Expert
    Report of Sarah E. Kane, M.D. at 5, 29, Nov. 15, 2018 (attached as Ex. C38 to
    Tersigni Cert.); Expert Report of Anne McTiernan, M.D., Ph.D. (“McTiernan
    Rep.”) at 8-9, 57, Nov. 16, 2018 (attached as Ex. C7 to Tersigni Cert.); Expert
    Report of Arch Carson, M.D., Ph.D. (“Carson Rep.”) at 5, Nov. 16, 2018 (attached
    as Ex. C9 to Tersigni Cert.); Expert Report of Daniel L. Clarke-Pearson, M.D.
    (“Clarke-Pearson Rep.”) at 5, Nov. 16, 2018 (attached as Ex. C14 to Tersigni
    Cert.); Expert Report of Ellen Blair Smith, M.D. (“Smith Rep.”) at 18, Nov. 16,
    2018 (attached as Ex. C16 to Tersigni Cert.); Expert Report of Jack Siemiatycki,
    M.Sc., Ph.D. (“Siemiatycki Rep.”) at 29-30, Nov. 16, 2018 (attached as Ex. C21 to
    Tersigni Cert.); Expert Report of Laura M. Plunkett, Ph.D., D.A.B.T. at 19, Nov.
    16, 2018 (attached as Ex. C28 to Tersigni Cert.); Expert Report of Patricia G.
    Moorman, M.S.P.H., Ph.D. at 35, Nov. 16, 2018 (attached as Ex. C35 to Tersigni
    Cert.); Expert Report of Sonal Singh, M.D., M.P.H. (“Singh Rep.”) at 16, Nov. 16,
    2018 (attached as Ex. C40 to Tersigni Cert.).) These experts rely nearly
    exclusively on Drs. Longo and Rigler’s opinions for the proposition that the
    Products contain asbestos. (See, e.g., Smith Rep. at 18; Carson Rep. at 5; Clarke-
    Pearson Rep. at 6; Levy Rep. at 15; Zelikoff Rep. at 8; McTiernan Rep. at 57.) But

                                              14
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 25 of 74 PageID: 83182



    although Drs. Longo and Rigler count nonasbestiform cleavage fragments as

    asbestos, plaintiffs’ other general causation experts rely on IARC’s definition of

    asbestos – which differentiates between cleavage fragments and asbestos.27 Thus,

    for example, none of the scientific literature on which plaintiffs’ experts rely

    purports to link ovarian cancer and cleavage fragments.28 As defendants explained

    in their opening brief, this mismatch between Drs. Longo and Rigler’s definition

    and that of plaintiffs’ causation experts renders Drs. Longo and Rigler’s opinions

    inadmissible for lack of “fit.” 29

           In their opposition, plaintiffs concede that Drs. Longo and Rigler use an

    entirely different definition of asbestos from plaintiffs’ other experts.30 Plaintiffs

    nevertheless attempt to justify Drs. Longo and Rigler’s approach, claiming that




    ________________________
    none of them contends that the presence of nonasbestiform cleavage fragments
    supports causation.
    27
           (Defs.’ Br. at 35-37 (explaining that IARC distinguishes between asbestos
    and nonasbestiform cleavage fragments).) See also IARC 2010 Monograph at 277
    (the six regulated minerals “when asbestiform . . . constitute asbestos and, when
    not asbestiform . . . are referred to as mineral fragments or cleavage fragments”).
    28
           (See infra at 61-64.)
    29
           (Defs.’ Br. at 35-37.)
    30
          (See, e.g., Pls.’ Opp’n at 44 (citing Drs. Longo’s deposition testimony
    conceding that he classifies all particles longer than 5 microns with an aspect ratio
    greater than or equal to 5:1 as asbestos without regard to whether they are
    asbestiform).)


                                              15
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 26 of 74 PageID: 83183



    cleavage fragments are just as harmful as asbestos. 31 But not one of plaintiffs’

    gynecologic oncologists, toxicologists or epidemiologists opines that cleavage

    fragments have the same harmful effects as asbestos.32

          Because the overarching focus of the Daubert inquiry here is general

    causation, Longo and Rigler’s purported findings of “asbestos” only matter to the

    extent that they are tied to general causation. The Longo-Rigler definition of

    asbestos is not. For this reason, too, Drs. Longo and Rigler’s opinions should be

    excluded. See, e.g., In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 743 (3d Cir.

    1994); Soldo v. Sandoz Pharm. Corp., 244 F. Supp. 2d 434, 548-50 (W.D. Pa.

    2003).

    II.   PLAINTIFFS FAIL TO REFUTE THAT DRS. LONGO AND
          RIGLER’S MICROSCOPIC ANALYSIS WAS UNRELIABLE.
          Drs. Longo and Rigler’s opinions are also inadmissible because their

    microscopy methodologies (TEM, SAED, EDXA and PLM) were unreliable.

    Specifically, Longo and Rigler failed to follow the protocols they purport to have

    relied on and generated unverifiable and inconsistent results. 33

          Plaintiffs’ arguments in response lack merit.

    31
          (See, e.g., Pls.’ Opp’n at 41-42.)
    32
          The only expert who even purports to opine on this topic is the geologist Dr.
    Krekeler. As defendants explained in their opening brief and elaborate below,
    such opinions are well beyond his field of expertise and wholly without foundation.
    33
          (See Defs.’ Br. at 37-80.)


                                               16
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 27 of 74 PageID: 83184



          As a threshold matter, plaintiffs repeatedly argue that these issues go to

    weight rather than admissibility, but that is incorrect because “any step that renders

    [an expert’s] analysis unreliable under the Daubert factors renders the expert’s

    testimony inadmissible.” In re Zoloft (Sertraline Hydrochloride) Prods. Liab.

    Litig., 858 F.3d 787, 797 (3d Cir. 2017) (citation omitted). Moreover, courts have

    a “gatekeeping obligation” to ensure that expert testimony “is not only relevant,

    but reliable,” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999) (citation

    omitted), and methodologies that are “fundamentally flawed” must be excluded,

    Citizens Fin. Grp., Inc. v. Citizens Nat’l Bank of Evans City, 383 F.3d 110, 121 (3d

    Cir. 2004) (rejecting weight argument where the underlying “methodology was

    fundamentally flawed”); see also Zoloft, 858 F.3d at 792-93 (exclusion is

    necessary when “the flaw is large enough that the expert lacks the ‘good grounds’

    for his or her conclusions”) (citation omitted). As explained in defendants’

    opening brief and discussed further below, the problems with Drs. Longo and

    Rigler’s methodology are fundamental flaws that demand exclusion because they

    each contributed to these experts’ failure to reliably demonstrate that the Products

    contain asbestos, which is the “core” of their opinions. See Bruno v. Bozzuto’s,

    Inc., 311 F.R.D. 124, 140 (M.D. Pa. 2015) (explaining that the common argument

    that methodological flaws go to weight fails when the “flaws go to the core body of

    the proffered evidence”).


                                             17
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 28 of 74 PageID: 83185



          Plaintiffs also offer a long, irrelevant description of the various sample

    preparation techniques used by Drs. Longo and Rigler and of the ISO protocols

    they purported to follow, 34 but this expansive discussion misses the point because

    Drs. Longo and Rigler did not actually follow the ISO protocols they invoke, and

    even generally-accepted methodologies must be “reliably applied.” See Zoloft, 858

    F.3d at 792 (citation omitted). Accordingly, courts routinely exclude experts –

    including Dr. Longo – who have “failed to apply [their] own methodology reliably.”

    Amorgianos v. Nat’l R.R. Passenger Corp., 303 F.3d 256, 268-69 (2d Cir. 2002);

    In re Lamar Cty. Order (excluding Dr. Longo because “the methodologies claimed

    to be used by MAS in the test reports were not followed”).35

          When plaintiffs do finally address the methodological deficiencies laid out

    in defendants’ motion, they rely almost exclusively on Dr. Longo’s report and

    testimony to support their arguments.36 In other words, the only source plaintiffs

    34
          (Pls.’ Opp’n at 49-62.)
    35
           See also, e.g., United States v. Tuzman, No. 15 Cr. 536 (PGG), 2017 WL
    6527261, at *16-17 (S.D.N.Y. Dec. 18, 2017) (excluding expert who did not
    “provide[] any justification for [his] substantial deviations from the methodology
    he claims to have followed, other than his subjective belief that [the omitted steps
    were] unnecessary”); Truck Ins. Exch. v. MagneTek, Inc., 360 F.3d 1206, 1213
    (10th Cir. 2004); Wessmann v. Gittens, 160 F.3d 790, 805 (1st Cir. 1998); Disabled
    in Action v. City of N.Y., 360 F. Supp. 3d 240, 244-47 (S.D.N.Y. 2019); Eghnayem
    v. Bos. Sci. Corp., 57 F. Supp. 3d 658, 688 (S.D. W. Va. 2014). (See Defs.’ Br. at
    28-29 & n.85.)
    36
          (See, e.g., Pls.’ Opp’n at 63-82 (citing to Dr. Longo’s report or testimony
    more than 50 times).) Plaintiffs cite to scientific sources only twice in this entire

                                              18
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 29 of 74 PageID: 83186



    could find to say that Drs. Longo and Rigler’s methodology is appropriate is Dr.

    Longo himself. That is plainly insufficient, since demonstrating reliability

    “requires some objective, independent validation of the expert’s methodology.

    The expert’s assurance[] that he has utilized generally accepted scientific

    methodology is insufficient.” Moore v. Ashland Chem. Inc., 151 F.3d 269, 276

    (5th Cir. 1998); see also Fla. Power & Light Co. v. Qualified Contractors, Inc., No.

    04-80505-Civ, 2005 WL 5955702, at *4 (S.D. Fla. Dec. 6, 2005) (an argument that

    a methodology “should be considered reliable because [the expert] determined that

    it was reliable” is “illogical and circular at best”); Daubert v. Merrell Dow Pharm.,

    Inc., 43 F.3d 1311, 1319 (9th Cir. 1995) (experts must “point to some objective

    source – a learned treatise, the policy statement of a professional association, a

    published article in a reputable scientific journal or the like – to show that they

    have followed the scientific method”).

           For these reasons, discussed further below, plaintiffs’ efforts to defend Drs.

    Longo and Rigler’s TEM, SAED, EDXA and PLM analyses all fail.




    ________________________
    discussion, and both times to make concessions. (See id. at 69 nn.237-39
    (conceding that the Yamate method requires multiple zone-axis diffraction
    patterns); id. at 77 (conceding that ISO 22262-1 “notes the limitations of PLM in
    the detection of asbestos”).)


                                              19
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 30 of 74 PageID: 83187



          A.     Plaintiffs Fail To Show That Drs. Longo And Rigler’s Visual
                 TEM Analysis Was Reliable.

          As explained in defendants’ opening brief, Drs. Longo and Rigler claim to

    have predominantly identified asbestos “bundles” using TEM to escape their

    concession that visual TEM cannot determine whether an individual fiber is

    asbestiform or not – a point plaintiffs do not challenge.37 But their purported

    detection of “bundles” was subjective and error-prone, and plaintiffs’ arguments

    fail to show otherwise.

          Plaintiffs begin by contending that whether Drs. Longo and Rigler reliably

    identified bundles is “an eye-of-the-beholder argument.” 38 That is an indictment of

    their “methodology,” not a defense of it, however, because it essentially concedes

    that their bundle identification relies on nothing more than Dr. Longo’s subjective

    say-so. The only objective characteristic that plaintiffs mention, and only in

    passing, is “splayed ends”39 – but Dr. Longo has (contrary to ISO 22262-1) denied

    that splayed ends are a characteristic of tremolite asbestos. This statement was

    presumably forced by the fact that, as he conceded, none of the particles he

    37
          (Defs.’ Br. at 40 (emphasis added).) See also Int’l Org. for Standardization,
    Ambient Air – Determination of Asbestos Fibers – Indirect-Transfer Transmission
    Electron Microscopy Method 1 (1999) (“ISO 13794”) (attached as Ex. A166 to
    Suppl. Certification of Julie L. Tersigni (“Suppl. Tersigni Cert.”), May 29, 2019
    (ECF No. 9867)).
    38
          (Pls.’ Opp’n at 63.)
    39
          (Id. at 64.)


                                             20
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 31 of 74 PageID: 83188



    identified has splayed ends. 40 In sum, no objective criteria support Drs. Longo

    and Rigler’s bundle classifications.

          Unsurprisingly given the lack of objective criteria, there is staggering

    inconsistency among the MAS analysts’ purported identification of “bundles.”

    Plaintiffs’ only explanation is that the internal quality control test Dr. Longo

    conducted was designed to test whether the analysts identified the same structures,

    not whether they identified them consistently as bundles or fibers. 41 At the end of

    the day, the motivation for Dr. Longo’s quality control exercise is irrelevant – there

    was an extremely high error rate, and plaintiffs do not dispute it. This lack of

    reproducibility requires exclusion. See, e.g., In re TMI Litig. Cases Consol. II, 911
    40
           (See Dep. of William E. Longo, Ph.D. 105:6-108:17, Rimondi v. BASF
    Catalysts LLC, No. MID-L-2912-17 (N.J. Super. Ct. Law Div. Jan. 7, 2019)
    (“Longo Rimondi Dep.”) (supplemental excerpt attached as Ex. E36 to 2d Suppl.
    Tersigni Cert.).) Dr. Longo said of the particles he identified: “I don’t think
    there’s any splayed ends. There may be one or two.” (Id. 105:9-10.) When asked
    whether he had “a specific recollection of one or two [particles] displaying bundles
    with splayed ends,” he responded in the negative. (Id. 107:8-12.) When he was
    pressed further on this issue, he stated: “I wouldn’t expect to see splayed ends on
    any [of the particles he identified] . . . . [S]played ends is not a characteristic, in
    my opinion, of either tremolite or anthophyllite on these accessory minerals.” (Id.
    108:13-17.) The contrary testimony that plaintiffs cite (see Pls.’ Br. at 64 n.212
    (quoting Longo Leavitt Dep. 160:6-21)), is nothing more than Dr. Longo reading
    from ISO 22262-1 – which, per his deposition testimony in Rimondi, he apparently
    disagrees with.
    41
          (Pls.’ Opp’n at 65-66.) Plaintiffs do not even attempt to defend Dr. Rigler’s
    nonsensical testimony that despite coming to different determinations as to
    whether a particle was a bundle or a fiber, the analysts “all got it right.” (Dep. of
    Mark W. Rigler, Ph.D. (“Rigler Dep.”) 184:20-24, Feb. 6, 2019 (attached as Ex.
    B35 to Tersigni Cert.).)


                                              21
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 32 of 74 PageID: 83189



    F. Supp. 775, 795-96 (M.D. Pa. 1996) (excluding expert because, among other

    things, his subjective techniques “expose[d] [the expert’s] methodology to a

    potentially high rate of error”); Kim v. Crocs, Inc., No. 16-00460 JAO-KJM, 2019

    WL 923879, at *8 (D. Haw. Feb. 25, 2019) (“[I]t is unclear how sound and reliable

    opinions could be corroborated by data that [the expert] himself admits had a high

    rate of error.”); Ruffin v. Shaw Indus., Inc., 149 F.3d 294, 297-98 (4th Cir. 1998)

    (per curiam) (“[A] ‘key question’” under Daubert is “whether [a methodology] has

    been tested and independently validated or replicated.”).42

          Plaintiffs’ other attempted defenses of Drs. Longo and Rigler’s results are

    incorrect and should be disregarded because they are post hoc justifications that

    were not disclosed, as explained above. See, e.g., Gold Fields Mining, 2007 WL

    188130, at *3 (rejecting “plaintiffs’ attempt to create an after-the-fact justification”

    for the expert’s calculation). For example, plaintiffs provide pictures that, in their

    view, are “clearly” of bundles. 43 Yet, these pictures are nowhere to be found in the

    Longo-Rigler reports. Instead, they are images from a report in a different case

    that were taken with a type of microscope that Drs. Longo and Rigler did not even

    42
          See also, e.g., Krewer & Millette, Asbestos Analysis by Transmission
    Electron Microscopy In-House Training, 38 The Microscope 97, 107 (1990)
    (“Krewer 1990”) (attached as Ex. A168 to Suppl. Tersigni Cert.) (“If any evidence
    of misidentification or counting problems are revealed by the quality system
    checks, then the source of this must be located and corrected, of course.”).
    43
          (Pls.’ Opp’n at 46.)


                                              22
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 33 of 74 PageID: 83190



    use here. 44 In any event, it is not at all “clear[]” that these images are bundles of

    fibers as opposed to extremely zoomed-in images of a single cleavage fragment.

    This is especially true because plaintiffs included only a partial image of the

    particle in question in their brief. The full image, depicted on the next page, has a

    jagged, broken-off left end that is paradigmatic of cleavage fragments, not asbestos

    bundles: 45




    44
           (See id. at 47 n.157 (citing SEM Photomicrographs of 1978 JJ Museum
    Sample along with Presentation by RJ Lee Regarding Asbestiform v. Non-
    Asbestiform for Comparison).) These images were taken with a scanning electron
    microscope (“SEM”). Plaintiffs do not provide a citation for these images and
    instead misleadingly cite to page 723 of Drs. Longo and Rigler’s January 15, 2019
    supplemental report in footnote 156, right above the images. But the SEM images
    are nowhere to be found on page 723 of that report. (See Longo & Rigler,
    Supplemental Report: The Analysis of Johnson & Johnson’s Historical Product
    Containers and Imerys’ Historical Railroad Car Samples from the 1960’s to the
    Early 2000’s for Amphibole Asbestos, at 723, Jan. 15, 2019 (attached as Ex. C42
    to 2d Suppl. Tersigni Cert.).)
    45
           Cleavage fragments derive their name from the fact that the particles break,
    or cleave, along the natural grain in the mineral. See 73 Fed. Reg. at 11,285. The
    horizontal lines toward the top right of the particle illustrate fracture along these
    grains rather than the bundling of individual fibers.


                                               23
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 34 of 74 PageID: 83191




                Figure _: Full Image of Particle from Plaintiffs’ Exhibit 98 (at 3)

    Comparing this image to a textbook cleavage fragment image from the USGS

    provides further confirmation that it is not a bundle:46




              Figure _: SEM image of nonasbestiform tremolite cleavage fragments




    46
          U.S. Geological Survey, Tremolite Image Nos. 18, 20 (attached as Ex. A147
    to Tersigni Cert., at 4).


                                                24
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 35 of 74 PageID: 83192



          In short, plaintiffs’ use of a partial image taken from a different microscope

    in a different case only serves to underscore the unscientific and misleading nature

    of Drs. Longo and Rigler’s methodology.

          Plaintiffs also argue that the samples Drs. Longo and Rigler tested likely

    contained asbestos because their particles had high average aspect ratios and there

    were some particles with aspect ratios greater than 20:1. 47 This is wrong for

    several reasons. For starters, the notion that the particles Drs. Longo and Rigler

    identified were asbestiform because there was “an average aspect ratio higher than

    5:1” ignores that Drs. Longo and Rigler only counted structures with aspect ratios

    greater than or equal to 5:1.48 Excluding smaller particles skewed the results, and a

    calculation of the “average” that omits such particles says nothing about what the

    average particle size really was. In fact, as Dr. Dyar explains in her report, the

    overall sizes of the particles Drs. Longo and Rigler identified more closely match

    the typical sizes of cleavage fragments than asbestos – even when all particles with

    aspect ratios lower than 5:1 are excluded. 49 Moreover, the “Aspect Ratio

    47
           (Pls.’ Opp’n at 47-48 (arguing both that “the presence of any single bundle
    or fiber longer than 20 microns in a sample, or a sample with fibers/bundles with
    an average aspect ratio higher than 5:1 supports the conclusion that the sample
    reviewed is asbestiform”).)
    48
          (See Pls.’ Opp’n at 48.)
    49
         (See Expert Report of M. Darby Dyar, Ph.D. (“Dyar Rep.”) at 61-66, Feb. 25,
    2019 (attached as Ex. C30 to Tersigni Cert.) (providing charts comparing the
    incomplete Longo/Rigler size distribution data to that of asbestiform and

                                              25
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 36 of 74 PageID: 83193



    Distribution” chart that plaintiffs include on page 49 of their brief that supposedly

    shows that the aspect ratios of the particles they detected are consistent with

    asbestos is inapposite because the data in the chart are not from bottles Drs. Longo

    and Rigler tested for the MDL proceeding.50

           Finally, the presence of some structures with aspect ratios greater than 20:1

    does not mean that a sample contains asbestiform fibers.51 Indeed, Dr. Longo

    acknowledges that nonasbestiform minerals can “break in all sorts of different

    shapes and sizes” and that some pieces “may be long and thin,” “resembl[ing]

    asbestos fibers.”52 A contrary approach would consider any structure with a

    greater than 20:1 aspect ratio an asbestos fiber or bundle, including, for example, a

    chunk of tremolite rock one foot wide and twenty feet long. For this reason, the

    section of the ISO protocol that plaintiffs cite merely articulates the common-sense

    ________________________
    nonasbestiform particles, showing that Longo and Rigler’s data more closely
    correspond to the latter).)
    50
           (Compare Pls.’ Opp’n at 49 (chart plotting 304 particles) with 2d Suppl.
    Longo Rep. at 34-48 (identifying 157 total particles).) Rather, the chart depicts
    data from bottles Drs. Longo and Rigler purchased through eBay in other litigation.
    These bottles are plagued with chain-of-custody problems that raise questions
    about contamination, and opinions based on these bottles have been excluded on
    these grounds in other cases, which is presumably why they are not included in the
    Longo-Rigler MDL reports. (See Pls.’ Opp’n at 30; Rulings on Mots. in Lim., Ex.
    B at 27-41, Weirick v. Brenntag N. Am., Inc., No. BC656425 (Cal. Super. Ct. July
    23, 2018) (attached as Ex. E16 to Tersigni Cert.).)
    51
           (See Pls.’ Opp’n at 48 (citing ISO 22262).)
    52
           (Longo Rimondi Tr. Vol. I 148:3-10.)


                                              26
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 37 of 74 PageID: 83194



    proposition that the higher the aspect ratio of a particle, the more likely it is to be

    asbestiform. 53 And plaintiffs ignore that 83% of the particles that Drs. Longo and

    Rigler identify as “asbestos” have an aspect ratio below 20:1. 54 In short, the

    presence of some long and thin particles does not demonstrate, as plaintiffs must,

    that Drs. Longo and Rigler reliably analyzed particle morphology using TEM. 55

          For all of these reasons, plaintiffs have failed to show that Drs. Longo and

    Rigler’s TEM methodology was reliable.




    53
          ISO 22262-1 at 23 (“If any amphibole fibres longer than 5 [micrometers]
    with aspect rations in the range of 20:1 or higher are observed, then it can be
    concluded that amphibole asbestos is probably present, with the degree of
    certainty increasing with increasing aspect ratio.”) (emphasis added). ISO
    22262-1 also directs the analyst to consider other characteristics in making the
    ultimate determination. See id. at 22-23.
    54
          Specifically, only 28 of the 157 particles that Dr. Longo identified had
    aspect ratios of 20:1 or greater. (See 2d Suppl. Longo Rep. at 34-48.)
    55
           Plaintiffs argue that “J&J has offered no evidence that the” particles Drs.
    Longo and Rigler claim to have identified “are likely non-asbestiform” (Pls.’
    Opp’n at 64), but it is plaintiffs’ burden to prove the presence of asbestos. And
    contrary to plaintiffs’ portrayal, defendants’ expert Dr. Mossman did not state that
    “particles with high-aspect ratios are not cleavage fragments by definition.” (Id.)
    Rather, she testified that cleavage fragments are “rarely” “greater than 5 or 10
    microns” with “a narrow diameter.” (Dep. of Brooke T. Mossman, M.S., Ph.D.,
    51:23-52:4, Leavitt v. Johnson & Johnson, No. RG17882401 (Cal. Sup. Ct. Nov.15,
    2018) (attached as Ex. 108 to Pls.’ Opp’n).) In other words, while cleavage
    fragments tend to be wider and chunkier than asbestos fibers, that does not mean
    that every asbestos fiber is longer than every cleavage fragment, or that a long
    particle cannot be a cleavage fragment.


                                               27
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 38 of 74 PageID: 83195



          B.     Plaintiffs Fail To Show That Drs. Longo And Rigler’s SAED
                 Analysis Was Reliable.

          Defendants explained in their opening brief that SAED analysis is an

    essential step necessary to confirm the mineral type of a particle.56 To properly

    analyze a particle under SAED, multiple zone-axis orientation diffraction patterns

    (images taken at particular angles) are required and analysts must compare their

    SAED measurements to known data on minerals’ crystal structure. Plaintiffs fail

    to rebut defendants’ argument that Drs. Longo and Rigler conducted these steps

    unreliably or failed to conduct them at all.

          First, Drs. Longo and Rigler rarely used any zone-axis diffraction patterns,

    and when they did, never more than one. As a result, their methodology is not

    reliable, since the use of multiple zone-axis diffraction patterns is a required

    element of reliable SAED methodology. 57 In response, plaintiffs first argue half-

    heartedly that Drs. Longo and Rigler did, in fact, use zone-axis diffraction patterns,

    and more than one for anthophyllite.58 But their reports do not disclose this,59 and

    Dr. Longo has testified otherwise, stating outright that “[w]e don’t typically take


    56
          (Defs.’ Br. at 50-62.)
    57
          (Id. at 52-54.)
    58
          (Pls.’ Opp’n at 67 (“Drs. Longo and Rigler use one zone axis for
    tremolite . . . [f]or anthophyllite and anthophyllite solid series solution, MAS and
    Drs. Longo and Rigler use two zone axes.”).)
    59
           (See Defs.’ Br. at 54-55.)


                                              28
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 39 of 74 PageID: 83196



    zone axis diffraction patterns.” 60 He similarly made clear that for “no particle that

    [he] designated anthophyllite did [he] take more than one zone axis orientation.”61

    These concessions are dispositive.

          In the alternative, plaintiffs argue that multiple zone-axis diffraction patterns

    are not actually necessary in asbestos detection methodology. 62 But this is wrong

    as well. Indeed, the very ISO standards Drs. Longo and Rigler purport to rely on

    require multiple zone-axis patterns. ISO 22262-1 states: “[O]nly those ED

    [electron diffraction] patterns obtained when the fibre is oriented with a principal

    crystallographic axis closely parallel to the incident electron beam direction can be

    interpreted quantitatively. This type of ED pattern shall be referred to as a zone-

    axis ED pattern.”63 It goes on to state that because a single “zone-axis ED pattern

    obtained by examination of a fibre in a particular orientation can be insufficiently

    specific to permit unequivocal identification of the mineral fibre,” an analyst



    60
            (Dep. of William E. Longo, Ph.D. 102:20-22, Weirick v. Brenntag N. Am.,
    No. BC656425 (Cal. Super. Ct. Apr. 17, 2019) (attached as Ex. E10 to Tersigni
    Cert.).)
    61
          (Id. 122:21-25.)
    62
           (See Pls.’ Opp’n at 69-70 (arguing that defendants’ expert Dr. Dyar only
    identified the Yamate protocol as requiring multiple zone-axis determinations).)
    63
          ISO 22262-1 at 64 (emphasis added); ISO 13794 at 44 (emphasis added)
    (same). Interpreting the pattern “quantitatively” means interpreting it by
    measuring the d-spacings and angles. ISO 22262-1 at 64; see also ISO 13794 at 6
    (“[C]onfirmation of amphibole is only by . . . quantitative zone-axis ED.”).


                                              29
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 40 of 74 PageID: 83197



    should “record a different ED pattern corresponding to another zone axis.” 64

    Plaintiffs never respond to the fact that Drs. Longo and Rigler’s approach

    contradicts their own methodology, a quintessential basis for exclusion. See, e.g.,

    In re Lamar Cty. Order; Amorgianos, 303 F.3d at 268-69.

          Notably, the court in Hanson squarely addressed this issue, holding that an

    expert who claimed to have detected asbestos in talc did not use a reliable

    methodology because, inter alia, he did not use multiple zone-axis diffraction

    patterns when conducting SAED. Hanson v. Colgate-Palmolive Co., 353 F. Supp.

    3d 1273, 1281, 1287 (S.D. Ga. 2018). Plaintiffs ignore the Hanson decision, and

    likewise ignore Dr. Longo’s testimony in which he agreed with it, stating that “[a]

    minimum of two, maybe three” orientations are needed to “uniquely identify a

    mineral with SAED.” 65 Although plaintiffs discuss the Yamate Method (which

    was adopted by the EPA and was at issue in Hanson), they ignore that it provides

    that SAED patterns must be obtained “in near-exact zone axis orientations” and


    64
          ISO 22262-1 at 6 (emphases added); ISO 13794 at 44 (emphases added)
    (same).
    65
           (Longo Dep. 139:9-11.) The Hanson decision is particularly on point
    because, like Drs. Longo and Rigler, the expert there purported to test talc for
    asbestos but repeatedly deviated from his own methodology, including by not
    using multiple zone-axis diffraction patterns for SAED and not disclosing data
    critical to reproducing his results (an issue equally applicable to Drs. Longo and
    Rigler’s failure to disclose quantitative EDXA data and various internal reference
    materials). Nevertheless, plaintiffs do not address Hanson at all.


                                             30
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 41 of 74 PageID: 83198



    that “more than one zone-axis orientation” is required.66 Although those

    requirements do not apply to all “Levels” of the Yamate Method, 67 they do apply

    to “Level III,” which is the procedure that is required in “legal case[s],” as Dr.

    Longo admits.68 See also Hanson, 353 F. Supp. 3d at 1281 (explaining that Level

    II “is sufficient for regulatory action but not anticipated litigation”).

          Finally, plaintiffs argue that Dr. Dyar provides no authority other than the

    Yamate Method for requiring the use of two zone-axis patterns,69 but this is wrong.

    Dr. Dyar identified both the Yamate Method and the ISO protocols discussed

    above in her report. 70 By contrast, Dr. Longo’s apparent view that following

    protocol is not necessary “[i]f you do this long enough” is pure ipse dixit.71




    66
          Yamate et al., Methodology for the Measurement of Airborne Asbestos by
    Electron Microscopy 44 (1984) (“Yamate 1984”) (attached as Ex. A158 to
    Tersigni Cert.).
    67
          (See Pls.’ Opp’n at 69 (generally discussing the different levels).)
    68
           (Tr. of Proceedings (“Longo Schmitz Tr.”) 176:11-177:8, Schmitz v. Johnson
    & Johnson, No. RG18923615 (Cal. Super. Ct. Apr. 30, 2019) (attached as Ex. 83
    to Pls.’ Opp’n) (admitting that the Yamate Method states that, “if it’s going to be a
    legal case, . . . you need to do a couple zone-axis diffraction patterns to verify”)
    (emphasis added) (quoted in Pls.’ Opp’n at 69).)
    69
          (Pls.’ Opp’n at 69-70.) Because Dr. Dyar disclosed this opinion, it does not
    matter whether she could “articulate” these sources at her deposition. (See id.)
    70
          (Dyar Rep. at 29-31 & nn.47, 48, 50.)
    71
          (See Pls.’ Opp’n at 68 (alteration in original) (quoting Longo Dep. 183:8-
    184:2).)


                                               31
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 42 of 74 PageID: 83199



    Plaintiffs cite no authority (other than Dr. Longo himself) stating that only one

    pattern is sufficient or that the pattern can be a non-zone-axis pattern.

          Second, plaintiffs likewise fail to address the problems with Drs. Longo and

    Rigler’s SAED measurements. For starters, plaintiffs do not refute that there are

    thousands of minerals that are consistent with Drs. Longo and Rigler’s SAED

    measurements. 72 This is especially problematic because ISO 22262-2 (the protocol

    Drs. Longo and Rigler purport to follow) states that “demonstration that an ED

    pattern is consistent with the crystal structure of a particular mineral is not proof of

    identity, unless the ED pattern has also been shown to be inconsistent with the

    crystal structures of the other possible minerals.”73 Drs. Longo and Rigler have not

    even attempted to do that, and thus again have “failed to apply [their] own

    methodology reliably.” Amorgianos, 303 F.3d at 268-69. Although plaintiffs

    contend that the consistency with thousands of other minerals is “solely based on

    the opinions of Dr. Dyar,” 74 it is Dr. Longo’s burden to rule out other minerals

    according to his own methodology. Moreover, Dr. Dyar demonstrated the




    72
          (See Dyar Rep. at 35.)
    73
          ISO 22262-1 at 65.
    74
          (Pls.’ Opp’n at 70.)


                                              32
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 43 of 74 PageID: 83200



    consistency with thousands of other minerals by citing standard mineral databases,

    and her conclusion is unrebutted.75

          Additionally, plaintiffs do not dispute that there are instances where Drs.

    Longo and Rigler’s measurements also are inconsistent with the tremolite or

    anthophyllite they purport to identify. 76 Nor do plaintiffs dispute that MAS

    analysts conducted their analysis only after they had made their judgment calls on

    what mineral they were seeing.77 This, too, is a basis to exclude their opinions.

    See, e.g., Bracco Diagnostics, Inc. v. Amersham Health, Inc., 627 F. Supp. 2d 384,

    405, 452 (D.N.J. 2009) (Wolfson, J.) (concluding that expert’s post-hoc analysis

    contravened accepted scientific principles); Snodgrass v. Ford Motor Co., No. 96-

    1814(JBS), 2002 WL 485688, at *12 (D.N.J. Mar. 28, 2002) (excluding expert

    who “determined the conclusion before the hypothesis was put forth”).

          Finally, plaintiffs point to testimony by Dr. Longo stating that “nothing here

    is done in a vacuum,” and that his EDXA analysis confirms his SAED analysis and


    75
           (Dyar Rep. at 35-36 & n.59-61.) Plaintiffs argue that Dr. Dyar did not
    consider which of the other minerals were likely to be present in the talc mines at
    issue. (Pls.’ Opp’n at 70.) But neither did Drs. Longo and Rigler, and it was their
    burden since they purport to be uniquely identifying anthophyllite and tremolite.
    Indeed, although Drs. Longo and Rigler purport to have uniquely identified these
    minerals, they have never indicated that they first narrowed down candidates based
    on what minerals might be in the mines. (See Longo Dep. 65:20-105:17.)
    76
          (See Defs.’ Br. at 59-62.)
    77
          (Longo Dep. 182:16-19; Rigler Dep. 117:8-117:12.)


                                             33
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 44 of 74 PageID: 83201



    vice versa.78 But this is nonsensical because, as elaborated in the next section, the

    non-quantitative EDXA method applied by Drs. Longo and Rigler is incapable of

    identifying asbestos, making an accurate determination by SAED essential to a

    reliable asbestos detection methodology. See Hanson, 353 F. Supp. 3d at 1280-81

    (explaining that asbestos detection analysis for litigation requires both EDXA and

    SAED). 79 And methodological errors in either of these elements of Drs. Longo

    and Rigler’s overall methodology suffice to render all of their opinions

    inadmissible. See Zoloft, 858 F.3d at 797 (“any step that renders [an expert’s]

    analysis unreliable under the Daubert factors renders the expert’s testimony

    inadmissible”) (citation omitted).

          For all of these reasons, plaintiffs have failed to rebut defendants’ arguments

    showing that Drs. Longo and Rigler’s SAED analysis was unreliable in numerous

    respects.

          C.     Plaintiffs Fail To Show That Drs. Longo And Rigler’s EDXA
                 Analysis Was Reliable.

          Defendants also explained in their opening brief that reliable analysis of

    elemental chemistry by EDXA requires quantitative data in order to accurately

    78
         (Pls.’ Opp’n at 68 (quoting Longo Dep. 183:8-184:2); id. at 68-69 (citing
    Longo Schmitz Tr. 176:11-177:8).)
    79
          Indeed, Dr. Rigler admits that one cannot “identify a particle of asbestos by
    EDXA alone” because the EDXA result “would be similar to the chemistry of
    another type of fiber.” (Rigler Dep. 54:3-9.)


                                             34
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 45 of 74 PageID: 83202



    determine the ratios of the elements – a step Drs. Longo and Rigler omitted in

    favor of an unreliable “eyeball” approach that ensures that their conclusions cannot

    be verified. 80 Plaintiffs deny that Drs. Longo and Rigler’s EDXA determinations

    were subjective and that the use of quantitative data is required. 81 None of this is

    correct.

          First, plaintiffs claim that Drs. Longo and Rigler “don’t make any [EDXA]

    conclusions by eyeballing it,”82 but this is merely a game of semantics. Dr. Longo

    admitted that his analysts were “just visually confirming” the EDXA graph and

    likely not even “looking at a known reference.” 83 Whatever Dr. Longo wishes to

    call this methodology, it is subjective and unreliable. See, e.g., United States v.

    Schultz, No. 14-cr-467-3, 2016 WL 7409911, at *3 (N.D. Ill. Dec. 22, 2016)

    (excluding handwriting expert who did “little more than subjectively eyeball the

    various signatures and reach a bottom-line conclusion” and did “not describe any

    method for comparing handwriting”); Disabled in Action, 360 F. Supp. 3d at 244

    (excluding expert who eschewed “provid[ing] exact measurements” in favor of an




    80
          (Defs.’ Br. at 62-72.)
    81
          (Pls.’ Opp’n at 70-74.)
    82
          (Id. at 71 (quoting Longo Dep. 92:6-93:25).)
    83
          (Longo Dep. 81:10; id. 69:2-7.)


                                              35
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 46 of 74 PageID: 83203



    informal and unreliable “eye test”).84 Notably, plaintiffs do not point to any

    authority or protocol sanctioning the use of subjective visual determinations.

          Second, plaintiffs’ argument that using quantitative data for EDXA is

    unnecessary is erroneous. ISO 13794 contains the “[f]ull details relating to

    identification of asbestos fibres using TEM” under the ISO methodologies 85 and

    states that “confirmation of amphibole is only by quantitative EDXA.” 86

    “[Q]uantitative EDXA classification” entails “computer analysis of the net peak

    areas.”87 In other words, the raw data calculating the area under the EDXA peaks

    is required. The Yamate EPA Method also requires that “an image of the spectra is

    taken along with a record of the peak heights.”88 Newbury and Ritchie requires it

    as well. 89 And Dr. James Millette – whom Dr. Longo has collaborated with in the




    84
          (See Defs.’ Br. at 69-70 & n.176.)
    85
          ISO 22262-1 at 31.
    86
          ISO 13794 at 6 (emphasis added)
    87
           Id. at 46; see also id. at 45 (“For quantitative interpretation, the net peak
    areas, after background subtraction, are obtained for the X-ray peaks originating
    from the elements in the fibre.”).
    88
          Yamate 1984 at 46 (emphasis added).
    89
          Newbury & Ritchie, Performing Elemental Microanalysis with High
    Accuracy and High Precision by Scanning Electron Microscopy, 50 J. Mater. Sci
    493, 499-500 (2015) (attached as Ex. A171 to Suppl. Tersigni Cert.).


                                               36
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 47 of 74 PageID: 83204



    past and has the “highest respect for” 90 – stated that the “raw data sheet . . . should,

    of course, be reviewed by an experienced analyst before calculations and client

    reporting.”91

          For these reasons, plaintiffs are wrong in claiming that “Dr. Dyar cannot

    even point to a standard that requires a printout of the quantitative data.”92 Dr.

    Dyar identified the “Newbury and Ritchie,” “ISO standards” and “EPA

    requirements” discussed above as support for the need to use quantitative data.93

    And again, it is plaintiffs’ burden to demonstrate that Drs. Longo and Rigler’s

    method is reliable, and they cite no scientific authority to support their approach.

    Instead, they can only point to “the experience and knowledge of MAS and Drs.

    Longo and Rigler surrounding EDXA identification of asbestos materials.”94 That

    is quintessential ipse dixit. Moreover, although plaintiffs additionally argue that Dr.

    Dyar agreed that the raw data are not necessary “if you already know what [the




    90
           (Dep. of William E. Longo, Ph.D. 153:14-15, Von Salzen v. Am. Int’l Indus.
    Inc., JCCP 4674/No. BC680576 (Cal. Super. Ct. June 27, 2018) (supplemental
    excerpt attached as Ex. E37 to 2d Suppl. Tersigni Cert.).)
    91
          Krewer 1990 at 106.
    92
          (Pls.’ Opp’n at 73.)
    93
           (Dep. of M. Darby Dyar 125:19-25, 128:16-21, Apr. 2, 2019 (attached as Ex.
    91 to Pls.’ Opp’n).)
    94
          (Pls.’ Opp’n at 74.)


                                               37
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 48 of 74 PageID: 83205



    mineral] is,”95 that is nonsensical because the whole purpose of Drs. Longo and

    Rigler’s analysis is to identify what the mineral is in the first place. 96

          In any event, plaintiffs do not refute that Drs. Longo and Rigler’s subjective

    EDXA determinations cannot be verified without quantitative data. See, e.g.,

    United States v. Hebshie, 754 F. Supp. 2d 89, 125 (D. Mass. 2010)

    (“Documentation is necessary to test a hypothesis” and “reproducibility is the sine

    qua non of ‘science.’”); Zenith Elecs. Corp. v. WH–TV Broad. Corp., 395 F.3d 416,

    419 (7th Cir. 2005) (“Someone else using the same data and methods must be able

    to replicate the result.”). Indeed, plaintiffs fail to address testimony by Dr. Longo

    refusing to say that an experienced third-party EDXA scientist would agree that

    95
           (Id. at 73.)
    96
           Plaintiffs also fault Dr. Dyar and defendants for not considering Dr. Blount’s
    1991 article. (Id. at 74.) But that article says nothing about Drs. Longo and
    Rigler’s methodology since it does not use EDXA at all. See Blount, Amphibole
    Content of Cosmetic and Pharmaceutical Talcs, 94 Envt’l Health Perspectives 225
    (1991) (attached as Ex. 23 to Pls.’ Opp’n). Although plaintiffs have no
    explanation or citation, they presumably rely on a handwritten notation of
    unknown origin to argue that “Sample I” in Dr. Blount’s paper is Vermont talc.
    (Ex. J&J-220, at 9 (attached as Ex. 24 to Pls.’ Opp’n).) Those notations do not
    even match the article, which says that Dr. Blount tested four foreign talcs,
    whereas the handwriting only lists three. And Sample I could not be defendants’
    talc because Drs. Blount purchased the bottle of defendants’ product she used for
    testing in 1996, years after the 1991 paper. (Dep. of Alice M. Blount, Ph.D. 47:15-
    25, Ingham v. Johnson & Johnson, No. 1522-CC10417-01 (Mo. Cir. Ct. Apr. 13,
    2018) (attached as Ex. E34 to 2d Suppl. Tersigni Cert.).) Finally, it is bizarre that
    plaintiffs point to Dr. Blount as finding a “consistent” mineral type because Drs.
    Longo and Rigler found almost entirely anthophyllite and she did not purport to
    identify any anthophyllite.


                                                38
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 49 of 74 PageID: 83206



    one of the EDXA graphs he identified as tremolite in fact depicted tremolite. 97 Nor

    do they address Dr. Rigler’s admission that the EDXA graphs could “correspond to

    a number of other minerals.”98 And they completely ignore the fact that omitting

    data critical to reproducing an expert’s results is “sufficient by itself to exclude” an

    expert. Hanson, 353 F. Supp. 3d at 1285 (excluding expert whose omission of

    essential data foreclosed the possibility that a “debate could have occurred on a

    level playing field with all material facts available to everyone as contemplated by

    Daubert and its progeny”). 99

          In sum, Drs. Longo and Rigler’s EDXA methodology was not reliable and

    should be excluded, and plaintiffs’ arguments to the contrary should be rejected.

          D.     Plaintiffs Fail To Show That Drs. Longo And Rigler’s PLM
                 Analysis Was Reliable.

          Defendants explained in their opening brief that Drs. Longo and Rigler’s

    PLM analysis was also unreliable for several reasons, including that they used a

    procedure (ISO 22262-1) that cannot reliably quantify asbestos and that their effort

    97
          (Longo Dep. 122:2-25.)
    98
          (Rigler Dep. 66:5-12.)
    99
           (See Defs.’ Br. at 71.) Plaintiffs deny that Drs. Longo and Rigler redacted
    quantitative EDXA data and attempt to reframe Dr. Longo’s “force[d] admission”
    (which is nevertheless an admission) that he redacted pertinent information from
    his reports in prior cases. (Pls.’ Opp’n at 74-75.) The pattern of behavior and the
    conspicuous absence of quantitative data in the Longo-Rigler EDXA graphs are
    evidence that they intentionally avoided reporting these data so as to make their
    conclusions difficult to disprove. (See Defs.’ Br. at 66-68, 71.)


                                              39
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 50 of 74 PageID: 83207



    to verify their results via a third-party lab (J3 Resources) instead revealed

    enormous inconsistency. 100 Defendants also noted that Dr. Longo’s inexperience

    with PLM was shown by his inability to tell the difference between an asbestos

    “bundle” and a cleavage fragment. 101 Plaintiffs’ arguments in response are

    meritless.

          As to the procedure, plaintiffs themselves state that “ISO 22262-1

    specifically notes ‘[s]imple analytical procedures such as polarized light

    microscopy are not capable of detecting or reliably identifying asbestos in some

    types of commercial products.’” 102 They go on to state that “the ISO 22262-2

    method is used for the quantitative determination of asbestos,”103 but Drs. Longo

    and Rigler selected the ISO 22262-1 method, and not -2. They therefore failed to

    follow the methodology that even plaintiffs acknowledge was required, rendering

    their approach unreliable and furnishing an independent basis for exclusion of their

    PLM opinions.

          As to inconsistency and reproducibility, plaintiffs do not address any of

    defendants’ cases holding that a lack of reproducibility demonstrates a lack of


    100
          (Defs.’ Br. at 75-80.)
    101
          (Id. at 78-80.)
    102
         (Pls.’ Opp’n at 59 (alteration in original) (emphasis added) (quoting ISO
    22262-1 at vii.).)
    103
          (Id. (emphasis added).)


                                              40
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 51 of 74 PageID: 83208



    reliability. See, e.g., In re Paoli, 35 F.3d at 777 (affirming exclusion where a

    “methodological problem” with the expert’s analysis was that the two tests

    “produced inconsistent results”); In re Diet Drugs, No. MDL 1203, 2001 WL

    454586, at *13 (E.D. Pa. Feb. 1, 2001) (excluding expert who “could not reproduce

    his own results when . . . using his own method”).104 Nor do they respond to the

    fact that Dr. Longo called an image of a known nonasbestiform cleavage fragment

    an asbestiform “bundle.”105 Instead, they merely quote Dr. Longo’s claims that his

    inconsistent results are not problematic and that his bundle determinations were

    based on a reliable methodology. Drs. Longo’s unsupported say-so is plainly

    insufficient to justify his methodology. See, e.g., In re TMI Litig., 193 F.3d 613,

    668, 670, 687 (3d Cir. 1999) (an expert’s opinion is subject to attack when he

    “relies in part on his own ipse dixit, rather than on something more readily

    verifiable”), amended in nonmaterial part, 199 F.3d 158 (3d Cir. 2000).

          Plaintiffs also attempt to explain away the fact that J3 Resources failed to

    detect any asbestos in any sample via PLM (using the same methodology as Drs.

    Longo and Rigler), pointing out that the two labs agreed that certain samples did

    not contain asbestos.106 But this ignores that J3 Resources could not replicate a


    104
          (Defs.’ Br. at 49, 71, 80.)
    105
          (See id. at 79-80.)
    106
          (Pls.’ Opp’n at 78.)


                                             41
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 52 of 74 PageID: 83209



    single positive PLM result from MAS, which is the key issue given that plaintiffs

    and Drs. Longo and Rigler are seeking to prove the presence, not absence, of

    asbestos. Plaintiffs offer several speculative excuses for this lack of

    reproducibility, guessing that it might relate to “the time [spent analyzing], high

    resolution, aberration-corrected lenses, [and] [real-time view] digital cameras” 107

    that were “employed exclusively by MAS.” 108 To the extent plaintiffs are

    implying that J3 conducted a poor analysis, this self-serving suggestion contradicts

    Dr. Longo’s view that J3 is “a good lab”109 and that he would “expect an analyst in

    [his] lab and an analyst in [J3] to get the same results for a particular bottle.”110 In

    any event, the notion that the labs generated inconsistent results because one of

    them did not spend sufficient time or resources is pure speculation. 111



    107
         (Id. at 79 (alterations in original) (quoting Trial Tr. 189:22-190:12, Leavitt v.
    Johnson & Johnson, No. RG17882401 (Cal. Super. Ct. Feb. 7, 2019)).)
    108
          (Id.)
    109
          (Longo Anderson Dep. 67:13-14.)
    110
          (Longo Dep. 57:22-58:8.)
    111
          Contrary to plaintiffs’ claims (Pls.’ Opp’n at 80), it is accurate that there
    were as many instances where Drs. Longo and Rigler reported detects by ISO PLM
    where they did not by Blount PLM as there were instances where they reported
    detects by Blount PLM but not ISO PLM. For sample numbers M68503-004,
    M69042-009 and M68503-057, they reported detects by ISO PLM but not Blount
    PLM. (2d Suppl. Longo Rep. at 33, 36.) And for sample numbers M68503-010,
    M68503-009 and M68503-28, they reported detects by Blount PLM but not ISO
    PLM. (Id.)


                                               42
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 53 of 74 PageID: 83210



           Finally, plaintiffs do not dispute that the MAS analysts reached their

    conclusions regarding the concentrations of asbestos they purported to find through

    internal standards that were neither disclosed nor produced. 112 This, too, requires

    their exclusion. See Bracco, 627 F. Supp. 2d at 446 (striking portion of expert’s

    survey based on web-page recreations that “were never produced” but were

    “critical to obtaining accurate and reliable survey results”); Hanson, 353 F. Supp.

    3d at 1285 (excluding expert who failed to produce data needed for verification).

                                            ***

           In sum, Drs. Longo and Rigler’s microscopy methodologies are

    fundamentally unscientific and unreliable, and plaintiffs’ arguments to the contrary,

    most of which are supported only by Dr. Longo’s ipse dixit, should be rejected.

    III.   PLAINTIFFS HAVE NO SUPPORT FOR THE THEORY THAT THE
           LEVELS AND TYPES OF ASBESTOS ALLEGED TO BE PRESENT
           IN THE PRODUCTS CAUSE OVARIAN CANCER.
           Even if the Court ignored the many serious flaws in Longo and Rigler’s

    opinions, plaintiffs’ asbestos theories would remain inadmissible and irrelevant

    because they have no reliable evidence that the amount and type of asbestos

    alleged to be present in the Products could ever cause ovarian cancer. Indeed, as

    defendants explained in their opening brief, the contention that any amount of any



    112
           (Defs.’ Br. at 75 & n.191.)


                                             43
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 54 of 74 PageID: 83211



    type of asbestos can cause ovarian cancer is still an open question in the scientific

    community. 113

          Plaintiffs resist this conclusion, largely by recounting the findings of IARC

    and one meta-analysis that “supported the conclusion by IARC.” 114 But, as

    defendants explained in their opening brief, those studies have significant

    limitations, especially because of the likelihood of misdiagnosis, leading scientists

    to conclude that IARC’s classification of asbestos as an ovarian carcinogen was

    “premature” and that further research is needed in this area. 115

          In any event, defendants explained in their opening brief that even assuming

    there is a causal relationship between asbestos and ovarian cancer, plaintiffs’

    causal theories would still be unreliable and unsupported because: (1) the levels of

    asbestos that Longo and Rigler claim to have found in the Products come nowhere

    113
          (Defs.’ Br. at 20-23, 81-83.)
    114
           (See Pls.’ Opp’n at 88-89.) Plaintiffs also rely on one study – Heller 1996 –
    that found significant asbestos fiber burdens in nine of 13 women with only
    household asbestos exposure. (Id. at 88 (citing Heller et al., Asbestos Exposure
    and Ovarian Fiber Burden, 29(5) Am. J. of Industrial Med. 435 (1996) (attached
    as Ex. A59 to Tersigni Cert.)).) But plaintiffs gloss over the fact that the study on
    which they rely also found significant fiber burdens in six of 17 women who had
    no known exposure to asbestos. If anything, the Heller study provides support for
    defendants’ position because it establishes that women with no known exposure to
    asbestos can have fiber burdens in their ovarian tissue.
    115
          (See Defs.’ Br. at 81-83.) See also, e.g., Reid et al., Does Exposure to
    Asbestos Cause Ovarian Cancer? A Systematic Literature Review and Meta-
    Analysis, 20(7) Cancer Epidemiol. Biomarkers & Prev. 1287, 1287, 1294 (2011)
    (“Reid 2011”) (attached as Ex. A118 to Tersigni Cert.).


                                              44
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 55 of 74 PageID: 83212



    close to the occupational exposure levels at which IARC concluded that exposure

    can cause cancer; (2) the Products allegedly contain different types of asbestos

    from those at issue in the studies cited in support of a causal relationship; and (3)

    plaintiffs are essentially advancing an unreliable any-exposure theory of

    causation.116 Plaintiffs barely respond to these arguments, but to the extent they do,

    their responses lack merit.

          A.     Plaintiffs Have Offered No Evidence That The Levels Of Asbestos
                 Alleged By Drs. Longo And Rigler Could Possibly Cause Ovarian
                 Cancer.

          As set forth in defendants’ opening brief, plaintiffs have no evidence that the

    amount of asbestos Longo and Rigler claim to have found in the Products could

    ever cause ovarian cancer; indeed, even using the highest concentrations they

    claim to have found, 50-year exposure levels would be thousands of times lower

    than exposure levels considered safe by OSHA and the literature. 117 Plaintiffs

    barely respond to this contention, arguing only that IARC did not limit its findings

    to occupational exposures and that defendants have not proffered any evidence

    showing that exposure to asbestos in the Products would be lower than




    116
          (Defs.’ Br. at 83-93.)
    117
          (Id. at 83-87.)


                                              45
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 56 of 74 PageID: 83213



    occupational exposure levels. 118 These arguments badly misperceive the burden of

    proof – which rests with plaintiffs, not defendants – and in any event lack merit.

          First, plaintiffs’ focus on whether IARC purported to limit its finding to

    occupational exposures 119 is misplaced. What matters is what the underlying

    studies addressed, and it is undisputed that while occupational studies have found

    statistically significant associations between asbestos exposure and ovarian cancer,

    no non-occupational study has done so. 120 Indeed, IARC itself described the

    studies driving its conclusion as those involving “heavy occupational exposure”; 121

    plaintiffs’ preferred meta-analysis by Camargo and others in 2011 was expressly

    limited to occupational exposures and itself characterized IARC’s finding as one

    relating to “occupational exposure to asbestos”; 122 and the other 2011 meta-

    analysis of this issue noted that while “many women in epidemiologic studies have

    118
          (Pls.’ Opp’n at 85-86.)
    119
          (Id.)
    120
          (See Defs.’ Br. at 83-87 & n.215.)
    121
          Int’l Agency for Research on Cancer, World Health Org., 100 Monographs
    on the Evaluation of Carcinogenic Risks to Humans: Arsenic, Metals, Fibres, and
    Dusts 220, 256 (2012) (“IARC 2012 Monograph”) (attached as Ex. A70 to
    Tersigni Cert.).
    122
            Camargo et al., Occupational Exposure to Asbestos and Ovarian Cancer: A
    Meta-Analysis, 119 Envtl. Health Perspectives 1211 (2011) (“Camargo 2011”)
    (attached as Ex. A59 to Tersigni Cert.). (See Pls.’ Opp’n at 88-89 & n.312 (citing
    Camargo 2011 as support).) Plaintiffs erroneously assert that the Camargo
    analysis “evaluate[d] this association in occupational and non-occupational settings”
    (id. at 89), but it was in fact limited to occupational exposures.


                                               46
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 57 of 74 PageID: 83214



    had domestic or general environmental exposure, levels have been relatively low

    so that risks and hence numbers of cases have also been few.” 123 In short, there is

    no scientific evidence that asbestos exposures at levels below heavy occupational

    exposure can cause ovarian cancer – and plaintiffs do not cite a single study or

    analysis suggesting otherwise anywhere in their 107-page brief.

          Second, plaintiffs’ argument that “J&J cites no support for its assertion that

    occupational exposure would be greater than the exposure of a women [sic] who

    applies talcum powder to her genital area regularly” 124 is wrong at multiple levels.

    As already noted, this argument misrepresents the burden of proof on causation,

    which is exclusively plaintiffs’. See Holbrook v. Lykes Bros. S.S. Co., 80 F.3d 777,

    786 (3d Cir. 1996) (defendants did not bear the burden of proving the cause of

    plaintiff’s cancer); see also Aycock v. R.J. Reynolds Tobacco Co., 769 F.3d 1063,

    1069-70 (11th Cir. 2014) (district court improperly shifted the burden of proof by

    requiring defendants to provide alternative theory of causation; the district court

    “placed the burden of proof as to causation on the wrong party”); Childress v.

    Johnson & Johnson, No. 2:12-cv-01564, 2017 WL 6348621, at *2 (S.D. W. Va.

    Dec. 12, 2017) (defendants “do not bear the burden of proving causation”).




    123
          Reid 2011 at 1287.
    124
          (Pls.’ Opp’n at 86.)


                                             47
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 58 of 74 PageID: 83215



          Regardless of the burden of proof, plaintiffs’ argument that “heavy

    occupational” exposure could equate to asbestos exposure through cosmetic talcum

    powder use defies common sense. The occupational asbestos studies describe

    extreme exposure scenarios – in one instance, for example, women who worked

    “by hand” with raw crocidolite, which was used in gas masks made for World War

    II. 125 It defies credulity to suggest that momentary daily exposures to talcum

    powder – some tiny fraction of which is alleged to consist of asbestos – could

    possibly compare to exposures involved in handling raw asbestos as a full-time job.

          Moreover, plaintiffs ignore that defendants did supply evidence that

    quantifies the vast chasm between the alleged degree of exposure implicated by

    Longo and Rigler’s findings and other significant exposure metrics. As explained

    in defendants’ opening brief, even the highest amounts of asbestos that Longo and

    Rigler claim to have found in the Products would result in cumulative lifetime

    exposures that are three times less than those associated with ambient, background

    exposure, at least 4,000 times below the lifetime asbestos concentration associated

    with the OSHA permissible exposure limit; and at least 29,000 times below the




    125
          See Acheson et al., Mortality of Two Groups of Women Who Manufactured
    Gas Masks from Chrysotile and Crocidolite Asbestos: A 40-Year Follow-Up, 39 Br
    J Ind Med 344, 347 (1982) (attached as Ex. A2 to Tersigni Cert.) (citation omitted).


                                             48
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 59 of 74 PageID: 83216



    level of tremolite asbestos considered protective of mesothelioma. 126 Plaintiffs

    offer nothing in response.127

          In short, plaintiffs have not presented any reliable evidence that the

    concentrations of asbestos Longo and Rigler claim to have found in the Products

    could ever cause ovarian cancer.

          B.     Plaintiffs’ Experts’ Opinions Regarding Asbestos Are Unreliable
                 Because They Are Based On Studies Regarding Types Of
                 Asbestos That Plaintiffs’ Experts Did Not Claim To Identify In
                 The Products.

          As explained in defendants’ opening brief, the studies finding an association

    between asbestos and ovarian cancer – on which plaintiffs’ experts rely –

    “generally involve exposure to crocidolite asbestos,” a type of asbestos that Drs.

    Longo and Rigler do not purport to have found in the Products. 128 Plaintiffs

    respond that their experts relied on IARC’s review of the relevant literature, and

    that the IARC Working Group “evaluated and relied on studies that included

    chrysotile and amosite asbestos, not just crocidolite asbestos.” 129 Plaintiffs’


    126
         (See Defs.’ Br. at 85 (citing Expert Report of H. Nadia Moore, Ph.D.,
    D.A.B.T., E.R.T. at 52-56, Feb. 25, 2019).)
    127
           Nor do plaintiffs’ motions to exclude defendants’ experts’ opinions in any
    way address this exposure quantification, which is offered by Dr. Nadia Moore.
    While plaintiffs have moved to exclude other portions of Dr. Moore’s opinions,
    their motion does not address this opinion.
    128
          (Defs.’ Br. at 23.)
    129
          (Pls.’ Opp’n at 87.)


                                              49
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 60 of 74 PageID: 83217



    argument should be rejected. Although certain studies involved exposure to

    chrysotile and amosite asbestos (as defendants acknowledged in their opening

    brief), 130 IARC and subsequent studies analyzing the science have made clear that

    crocidolite was the “predominant[ ]” form of asbestos at issue in the studies that

    found a positive association between asbestos and ovarian cancer. 131 And in any

    event, it is irrelevant whether IARC or any study found a connection between

    exposure to chrysotile, crocidolite, or amosite asbestos and ovarian cancer because

    none of plaintiffs’ experts has identified these types of asbestos in the

    Products.132 In short, plaintiffs’ experts’ failure to base their analyses on studies




    130
          (Defs.’ Br. at 23-24 & n.72.)
    131
          See Camargo 2011 at 1215 (noting that “[c]ohorts predominately exposed to
    crocidolite or mixed [i.e., crocidolite and chrysotile] asbestos showed larger SMRs
    than did those exposed only to chrysotile asbestos”); IARC 2012 Monograph at
    242 (discussing studies finding no excess mortality for cancer of the pharynx in
    amosite asbestos miners but an excess mortality rate for crocidolite miners and a
    higher risk rate for factory workers exposed to crocidolite than workers exposed to
    chrysotile); IARC 2012 Monograph at 254-55 (relying on studies that involved
    crocidolite and, in some cases, also chrysotile).
    132
          Although Cook and Krekeler claim that there was chrysotile asbestos in
    defendants’ Vermont and Chinese talc mines, those opinions are not reliable for the
    reasons explained in defendants’ opening brief and infra. Moreover, neither Cook
    nor Krekeler (nor any other expert) has connected chrysotile asbestos to the
    Products. (See generally Am. Expert Report of Robert B. Cook, Ph.D. (“Am.
    Cook Rep.”), Jan 22, 2019 (attached as Ex. C2 to Tersigni Cert.); Expert Report of
    Mark Krekeler, Ph.D. (“Krekeler Rep.”), Nov. 16, 2018 (attached as Ex. C31 to
    Tersigni Cert.))


                                              50
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 61 of 74 PageID: 83218



    involving the same type of asbestos that plaintiffs were allegedly exposed to is yet

    another methodological flaw that warrants exclusion of their experts’ testimony. 133

          C.     Plaintiffs’ “Any Exposure” Theory Of Causation Is Unscientific
                 And Unreliable.

          For the reasons discussed above, and explained in defendants’ opening brief,

    plaintiffs’ experts’ opinions boil down to the sort of “[a]ny [e]xposure” theories

    that have been widely rejected by courts. 134 In response, plaintiffs assert that they

    need not address this issue because the alleged presence of asbestos in any amount

    “provides a credible biologic explanation for the association between talcum

    powder use and ovarian cancer.”135

          This argument should be rejected as frivolous and disingenuous. If plaintiffs

    seek to argue that talc contains sufficient asbestos to cause cancer, then they need

    to show how much asbestos it contains, identify studies finding an association

    between that level of asbestos and ovarian cancer and conduct a complete Bradford

    Hill analysis. They have not done so. Even accepting all of Longo and Rigler’s

    unreliable testing, they cannot show any association (let alone a clear-cut

    association) between the levels of asbestos they report and ovarian cancer. Nor

    133
           (See Defs.’ Br. at 87-89 (citing cases holding that an expert’s opinion is
    unreliable if it relies on evidence regarding types of asbestos fibers that are not
    alleged to be present in the defendant’s products).)
    134
          (See Defs.’ Br. at 89-90 (emphasis omitted) (citing cases).)
    135
          (Id. at 92-93.)


                                              51
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 62 of 74 PageID: 83219



    can plaintiffs use asbestos to patch up the gaping biological plausibility hole in

    their talc theory. 136 As defendants have repeatedly explained, if plaintiffs are right

    that talc contains asbestos, then all the relevant studies involved talc contaminated

    with asbestos, and not one supports plaintiffs’ biological plausibility theories.

          For all of these reasons, and the reasons explained in defendants’ opening

    brief, plaintiffs’ experts’ asbestos opinions should all be excluded under Daubert.

    IV.   PLAINTIFFS LACK RELIABLE SCIENTIFIC EVIDENCE THAT
          ASBESTOS WAS PRESENT IN THE TALC ORE USED TO SOURCE
          THE PRODUCTS.
          Plaintiffs also fail to resuscitate the opinions of Drs. Cook and Krekeler –

    two geologists who seek to bolster Drs. Longo and Rigler’s conclusions by

    136
           Plaintiffs are incorrect in implying that Michael Huncharek, M.D. and
    Joshua Muscat, Ph.D., admitted that the presence of asbestos in the Products would
    present a biologically plausible mechanism for the Products to cause ovarian
    cancer. (See Pls.’ Opp’n at 91-93.) While Drs. Huncharek and Muscat recognized
    that the presence of asbestos in the Products “could possibly represent a
    carcinogenic risk” in general, they did not in any way conclude that there is a
    connection between asbestos exposure at the levels alleged by plaintiffs here and
    ovarian cancer. Huncharek & Muscat, Perineal Talc Use and Ovarian Cancer
    Risk: A Case Study of Scientific Standards in Environmental Epidemiology, 20 Eur.
    J. Cancer Prev. 501, 505 (2011) (“Huncharek 2011”) (attached as Ex. 118 to Pls.’
    Opp’n.). Moreover, in both of the articles plaintiffs cite, Drs. Huncharek and
    Muscat ultimately concluded that the epidemiological evidence did not support a
    causal relationship between the use of talc and ovarian cancer. Huncharek et al.,
    Use of Cosmetic Talc on Contraceptive Diaphragms and Risk of Ovarian Cancer:
    A Meta-Analysis of Nine Observational Studies, 16 Eur. J. Cancer Prev. 422 (2007)
    (attached as Ex. A68 to Tersigni Cert.) (finding no association between talc-dusted
    diaphragms and ovarian cancer development); Huncharek 2011 at 501 (abstract)
    (concluding “that the weak statistical associations observed in a number of
    epidemiological studies do not support a causal association”).


                                              52
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 63 of 74 PageID: 83220



    testifying that asbestos was present in the raw talc ore used to source the Products.

    These experts’ opinions are not supported by the materials they cite, and Dr.

    Krekeler, who is not a medical professional, has no business opining that cleavage

    fragments pose health risks to humans.

          A.     Plaintiffs’ Experts’ Opinions Regarding The Alleged Presence Of
                 Asbestos In Talc Ore Are Not Supported By The Data On Which
                 They Rely.

          As explained in defendants’ opening brief, Drs. Cook and Krekeler’s

    opinions that the talc ore used to source the Products contained asbestos are

    inherently unreliable for several reasons. First, both experts premise their opinions

    in large part on an identical chart summarizing talc testing results that they admit

    was compiled by plaintiffs’ attorneys, which is not a reliable methodology. 137

    Second, even putting aside counsel’s involvement, the experts have admitted that

    many of the materials and testing results on which they rely do not relate to the talc

    ore used in the Products and/or do not actually indicate that asbestos was identified.

    As set forth below, plaintiffs’ responses lack merit.

                 1.    Drs. Cook And Krekeler Unreliably Base Their Opinions On
                       Counsel-Generated Collections And Summaries Of Documents.

          Both Drs. Cook and Krekeler include in their reports, and base their opinions

    on, multi-page charts compiling and summarizing a subset of talc-testing


    137
          (See Defs.’ Br. at 94-96.)


                                              53
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 64 of 74 PageID: 83221



    documents that the experts assert indicate the presence of asbestos in the talc ore

    used to source the Products.138 Plaintiffs do not dispute that these charts were

    created by counsel; nor could they, since both experts testified to that fact at their

    depositions.139 Instead, plaintiffs insist that Drs. Cook and Krekeler “contributed”

    to the charts by “request[ing]” their creation and “review[ing] the underlying

    documents” and final product.140 But the experts’ testimony makes clear that the

    charts are not the experts’ work. Indeed, when asked about the chart at his

    deposition, Dr. Cook could not say with certainty that he had reviewed all of the

    documents that were included on it, noting only that he “[thought]” he did.141 And

    Dr. Krekeler was unwilling to say that he had any role in drafting or editing the

    chart. 142 This is highly concerning given that the chart goes beyond merely

    organizing documents, but also includes interpretations of “[w]hat tests revealed,”

    which are nearly identical in both reports and were therefore presumably drafted

    by plaintiffs’ counsel.143 Moreover, questioning of both Dr. Cook and Dr.


    138
          (See Am. Cook Rep. at 13-21; Krekeler Rep. at 14-23.)
    139
          (See Defs.’ Br. at 95-96.)
    140
          (Pls.’ Opp’n at 95-97.)
    141
          (Dep. of Robert Cook, Ph.D. (“Cook Dep.”) 60:6-8, Jan. 30, 2019 (attached
    as Ex. B43 to Tersigni Cert.).)
    142
           (Dep. of Mark Krekeler, Ph.D. (“Krekeler Dep.”) 40:6-15, Jan. 25, 2019
    (attached as Ex. B34 to Tersigni Cert.).)
    143
          (See Am. Cook Rep. at 13-21; Krekeler Rep. at 14-23.)


                                              54
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 65 of 74 PageID: 83222



    Krekeler revealed that neither had a strong grasp of the information included in the

    charts. Specifically, Dr. Cook testified that he could not say with confidence

    whether every testing document listed related to testing of talc ore actually used in

    the Products. 144 And Dr. Krekeler admitted that there was information in the chart

    that was not accurate and “that [he] was unaware of” the inaccuracies. 145 In other

    words, the experts’ own testimony indicates that they had minimal involvement in

    the creation of the chart, which forms a significant basis for their opinions.

          Plaintiffs’ argument that the documents Drs. Cook and Krekeler reviewed

    necessarily had to have been selected by plaintiffs’ counsel because the J&J

    defendants did not produce materials directly to the experts 146 is a red herring and

    should be rejected. In any litigation, documents are provided to experts by the

    parties. But here, plaintiffs’ counsel went far beyond that and provided Drs. Cook

    and Krekeler with an analysis of a select collection of documents – i.e.,

    conclusions regarding “[w]hat tests revealed” – that was directly inserted into the

    experts’ reports as if they had prepared it. As explained in the J&J defendants’

    opening brief, this is a major flaw in the methodologies Drs. Cook and Krekeler

    used to reach their opinions.


    144
          (See Cook Dep. 368:22-369:3.)
    145
          (See Krekeler Dep. 262:11-23.)
    146
          (Pls.’ Opp’n at 97-98.)


                                              55
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 66 of 74 PageID: 83223



          Plaintiffs’ efforts to distinguish the case law cited in the J&J defendants’

    briefing are also unavailing. For example, plaintiffs argue that defendants’ reliance

    on State Farm Fire & Casualty Co v. Electrolux Home Products, Inc., 980 F. Supp.

    2d 1031 (N.D. Ind. 2013), is misplaced because the experts’ opinions in that case

    were not specifically excluded on the basis that the experts relied on materials

    compiled by counsel.147 But State Farm stands for the general proposition that

    expert testimony that “merely parrots information provided to [the expert] by a

    party is generally excluded.” 980 F. Supp. 2d at 1048. As the court explained

    there, “when an expert relies upon information given to him by a party or counsel,

    [she] must independently verify that information before utilizing it in [her]

    calculations.” Id. (citation omitted). The evidence in the record demonstrates that

    Drs. Cook and Krekeler failed to do that here. 148

          In short, Drs. Cook and Krekeler’s wholesale adoption of plaintiffs’

    counsel’s analysis of the evidence does not constitute a reliable scientific method,

    and as such, their opinions should be excluded.




    147
          (Pls.’ Opp’n at 96 (addressing State Farm, 980 F. Supp. 2d 1031).)
    148
          Plaintiffs also attempt to distinguish Crowley v. Chait, 322 F. Supp. 2d 530
    (D.N.J. 2004), arguing that the expert there did “little independent research,” while
    Cook and Krekeler both conducted their own review of the materials included on
    the counsel-created chart. (Pls.’ Opp’n at 96-97.) But Drs. Cook and Krekeler’s
    admitted lack of familiarity with those materials indicates that is not the case.


                                             56
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 67 of 74 PageID: 83224



                 2.    The Counsel-Selected Documents On Which Drs. Cook And
                       Krekeler Rely Do Not Provide A Reliable Basis For Their
                       Conclusions.

          Even putting aside Drs. Cook and Krekeler’s adoption of, and reliance on,

    the analysis of counsel, the opinions offered Drs. Cook and Krekeler are still

    unreliable because: (1) a number of the testing documents on which they base

    their conclusions have nothing to do with the talc used to source the Products; and

    (2) Drs. Cook and Krekeler have no basis to conclude that asbestiform – as

    opposed to nonabestiform – minerals were identified in the vast majority of the

    samples tested. 149 None of plaintiffs’ arguments in response has merit.

          First, plaintiffs generally concede that a number of the testing documents on

    which Drs. Cook and Krekeler base their opinions do not relate to talc ore that

    would have been included in the Products, but urge the Court to ignore these

    “mistakes” because such testing results were “inadvertently included” in the

    experts’ reports.150 This argument should be rejected because the admitted errors

    are pervasive in the reports and invalidate the experts’ entire methodology by

    showing that they made no effort to rigorously analyze which testing reports were

    relevant and which were not. See, e.g., E.E.O.C. v. Freeman, 778 F.3d 463, 466

    (4th Cir. 2015) (affirming district court’s exclusion of expert testimony where


    149
          (See Defs.’ Br. at 96-103.)
    150
          (Pls.’ Opp’n at 93, 99.)


                                             57
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 68 of 74 PageID: 83225



    “[t]he district court identified an alarming number of errors and analytical fallacies

    in Murphy’s reports, making it impossible to rely on any of his conclusions”).

          Second, plaintiffs argue that it was appropriate for Drs. Cook and Krekeler

    to consider test results and other materials unrelated to the mines used to source the

    Products because they pertained to talc from the same general regions as those

    mines. 151 But, as noted in the J&J defendants’ opening brief, even plaintiffs’ own

    experts have agreed that each talc deposit is unique and must be evaluated

    individually to determine which minerals are present.152 Thus, data relating to talc

    taken from mines that were not used to source the Products cannot support Drs.

    Cook and Krekeler’s conclusions that the talc ore used in the Products contained

    asbestos. Moreover, some of the materials Cook and Krekeler rely on relate to the

    geography of (and samples taken from) ore that is thousands of miles away from

    the Vermont, Italian and Chinese talc mines used to source the Products at issue. 153

    These materials have zero bearing on the issues in this litigation.

          Third, plaintiffs are incorrect that there is a question of fact as to whether

    Drs. Cook and Krekeler relied on testing results of non-ore specimens that never

    151
          (Pls.’ Opp’n at 99-101.)
    152
          (See Cook Dep. 166:8-23 (agreeing that one would need to “look at the
    individual deposit” to determine its composition); see also Expert Report of Ann G.
    Wylie, Ph.D. at 18-19, Feb. 25, 2019 (attached as Ex. C6 to Tersigni Cert.)
    (explaining that “every deposit is unique in some way(s)”).)
    153
          (Defs.’ Br. at 98-100.)


                                              58
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 69 of 74 PageID: 83226



    would have made it into the Products. 154 Plaintiffs themselves concede that – as

    noted in the J&J defendants’ opening brief – the “Pooley Report,” upon which Drs.

    Cook and Krekeler heavily rely, involved testing of Italian talc “samples that were

    not talc ore.”155 Nevertheless, they argue that a single sample addressed in the

    report was referred to as a “specimen of talc ore,” rendering it relevant. 156 But

    plaintiffs fail to mention that the report goes on to state that the tremolite identified

    in this sample – which was not identified as being asbestiform – was from an

    “inclusion in a garnet mineral grain,” which would not have been included in talc

    used to source the Products.157 Indeed, the report specifically notes that any

    “tremolite [identified in the report] was associated with carbonate minerals, namely

    magnesite and calcite[;] no tremolite was detected in the talc-type specimens.” 158

    Thus, the “Pooley Report” cannot reliably support Drs. Cook and Krekeler’s

    opinions that there was asbestos in the talc ore used to source the Products.



    154
          (Pls.’ Opp’n at 103 (citation omitted).)
    155
          (Id.)
    156
          (Id. (quoting JNJ 000322351-475 at JNJ 000322385 (attached as Ex. D2 to
    Tersigni Cert.)))
    157
           (JNJ 000322351-475 at JNJ 000322396; Expert Report of Mary Poulton,
    Ph.D. at 6, Feb. 25, 2019 (attached as Ex. C32 to Tersigni Cert.) (explaining that
    the tremolite identified in Sample I.41 only contained tremolite as an inclusion in a
    garnet mineral grain).)
    158
          (JNJ 000322351-475 at JNJ 000322474.)


                                               59
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 70 of 74 PageID: 83227



          Third, plaintiffs admit that Drs. Cook and Krekeler rely on test results that

    generically identify amphiboles, such as tremolite, in talc samples, but do not state

    that the asbestiform varieties of these minerals were found.159 Plaintiffs contend,

    however, that their experts properly relied on these tests as evidence that there is

    asbestos in the Products because any ambiguity as to whether a mineral is

    asbestiform “is something for the jury to consider.”160 Once again, this would turn

    Daubert on its head. As explained in the J&J defendants’ opening brief, the law is

    clear that expert opinions are not reliable – and are therefore inadmissible – where,

    as here, they are not supported by the evidence relied upon by the expert. 161

    Further, expert testimony is inadmissible when there is too great an analytical gap

    between the expert’s opinion and the data on which the expert relies. See Gen.

    Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997); Heller v. Shaw Indus., Inc., 167 F.3d

    146, 159 (3d Cir. 1999) (expert’s testimony was properly excluded because it “did

    not reliably flow from th[e] data and methodology”). That is precisely the case

    here. As set forth in the J&J defendants’ opening brief, Drs. Cook and Krekeler

    159
          (See Pls.’ Opp’n at 104.)
    160
          (Id.)
    161
          (See Defs.’ Br. at 97 (citing Bowers v. Nat’l Collegiate Athletic Ass’n, 564 F.
    Supp. 2d 322, 353-54 (D.N.J. 2008); In re Baycol Prods. Litig., 532 F. Supp. 2d
    1029, 1042 (D. Minn. 2007); Finestone v. Fla. Power & Light Co., No. 03-14040-
    CIV, 2006 WL 267330, at *12 (S.D. Fla. Jan. 6, 2006); and Anderson v. Bristol
    Myers Squibb Co., No. Civ.A. H-95-0003, 1998 WL 35178199, at *11 (S.D. Tex.
    Apr. 20, 1998)).)


                                              60
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 71 of 74 PageID: 83228



    have conceded that not all tremolite (or other amphiboles) are asbestos; asbestos

    only occurs when these minerals form in the rare asbestiform habit.162 As a result,

    testing results that merely reference tremolite or other amphiboles, with no

    indication that they are asbestiform, cannot reliably support an opinion that the

    samples tested contain asbestos. To the contrary, this is rank speculation.

          For all of these reasons, plaintiffs’ attempts to defend Drs. Cook and

    Krekeler’s unreliable and unsupported opinions that the talc ore used in the

    Products contains asbestos fail.

          B.     Dr. Krekeler Lacks A Reliable Basis For His Opinions That
                 Cleavage Fragments Are “Asbestiform Particles” That Carry
                 Health Risks For Humans.

          As explained in defendants’ opening brief, Dr. Krekeler’s opinions that

    cleavage fragments are asbestos and carry the same health effects as asbestos are

    unscientific and unreliable.163 Plaintiffs’ responses are entirely meritless and

    unpersuasive.

          First, plaintiffs contend that Dr. Krekeler’s unsupported assertion that a non-

    asbestiform mineral can be “chang[ed]” into asbestos is an area of “disagreement”

    among experts and therefore should be “presented to a jury.” 164 Again, this


    162
          (Defs.’ Br. at 102.)
    163
          (See Defs.’ Br. at 104-09.)
    164
          (See Pls.’ Opp’n at 105.)


                                              61
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 72 of 74 PageID: 83229



    argument essentially asks the Court to abrogate Daubert. As explained in detail in

    the J&J defendants’ opening brief, an expert opinion is only valid if it is based on

    reliable science; an expert’s ipse dixit is not admissible.165 Here, the only support

    plaintiffs can identify for the novel proposition that a nonasbestiform mineral

    becomes asbestos if it breaks into cleavage fragments is Dr. Krekeler’s own say-so.

    Notably, plaintiffs (like Dr. Krekeler himself) are unable to point to a single article,

    report or other published authority that supports this position. Nor do they dispute

    that even Dr. Longo disagrees with Dr. Krekeler on this point.166 Plaintiffs also

    fail to address the copious scientific authorities cited in the J&J defendants’

    opening brief, which make clear that minerals that do not grow in the asbestiform

    habitat cannot become asbestiform due to external manipulation. 167

          Second, plaintiffs insist that Dr. Krekeler is qualified to offer an opinion that

    cleavage fragments pose the same health risks as asbestos – despite his lack of any

    medical background – because he generally teaches students about the “benefits

    and risks” of minerals in his work as a geology professor.168 This argument should

    be rejected for all of the reasons explained in defendants’ briefing in support of


    165
          (See, e.g., Defs.’ Br. at 106.)
    166
            (Id. at 105; Longo Rimondi Tr. Vol. I 142:13 (Dr. Longo testifying that “[i]f
    it’s a cleavage fragment it is not asbestos”).)
    167
          (See Defs.’ Br. at 105-06.)
    168
          (Pls.’ Opp’n at 106.)


                                              62
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 73 of 74 PageID: 83230



    their Motion to Exclude Certain Plaintiffs’ Experts’ Opinions for Lack of

    Qualifications. Plaintiffs also offer the entirely illogical argument that Dr.

    Krekeler’s opinions regarding the purported health risks of cleavage fragments

    should be permitted despite his lack of qualifications because they “were not

    intended as health-related opinions” and instead are simply “statements of fact

    learned throughout his education and training.”169 But plaintiffs are,

    unsurprisingly, unable to explain how an opinion that a substance has “dangerous

    health effects” akin to those posed by asbestos is not a health-related opinion. 170

    Further, it is simply untrue that Dr. Krekeler is merely repeating “facts.” As the

    J&J defendants explained in detail in their opening brief, neither of the scientific

    sources Dr. Krekeler cites as support for his opinion that cleavage fragments pose

    health risks stands for that proposition.171 Notably, plaintiffs offer no response to

    this in their opposition.

          For all of these reasons, and those set forth in the J&J defendants’ opening

    brief, the opinions of Drs. Cook and Krekeler are methodologically unreliable and

    unsupported by science and should therefore be excluded under Daubert.




    169
          (Id.)
    170
          (See Krekeler Dep. 114:4-20 (quoting Krekeler Rep. at 4).)
    171
          (See Defs.’ Br. at 107-08.)


                                              63
Case 3:16-md-02738-FLW-LHG Document 10041 Filed 06/17/19 Page 74 of 74 PageID: 83231



                                     CONCLUSION
          For the foregoing reasons, defendants respectfully request that the Court

    exclude plaintiffs’ experts’ opinions regarding the alleged presence of asbestos in

    the Products.

          Dated: June 17, 2019                    s/Susan M. Sharko
                                                  Susan M. Sharko
                                                  DRINKER BIDDLE & REATH LLP
                                                  600 Campus Drive
                                                  Florham Park, New Jersey 07932
                                                  Telephone: 973-549-7000
                                                  Facsimile: 973-360-9831
                                                  E-mail: susan.sharko@dbr.com

                                                  John H. Beisner
                                                  Jessica D. Miller
                                                  SKADDEN, ARPS, SLATE,
                                                  MEAGHER & FLOM LLP
                                                  1440 New York Avenue, N.W.
                                                  Washington, D.C. 20005
                                                  202-371-7000

                                                  Attorneys for Defendants Johnson &
                                                  Johnson and Johnson & Johnson
                                                  Consumer Inc.




                                             64
